      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 1 of 101




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   IN RE: Bard IVC Filters Products              No. MDL 15-02641-PHX-DGC
     Liability Litigation,
10
                                                   SUGGESTION OF REMAND AND
11                                                 TRANSFER ORDER (FIFTH)
12
13
14            This multidistrict litigation proceeding (“MDL”) involves personal injury cases
15   brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
16   (collectively, “Bard”).    Bard manufactures and markets medical devices, including
17   inferior vena cava (“IVC”) filters. The MDL Plaintiffs have received implants of Bard
18   IVC filters and claim they are defective and have caused Plaintiffs to suffer serious injury
19   or death.
20            The MDL was transferred to this Court in August 2015 when 22 cases had been
21   filed.   Doc. 1.    More than 8,000 cases had been filed when the MDL closed on
22   May 31, 2019. Docs. 18079, 18128. Thousands of cases pending in the MDL have
23   settled or are near settlement. See Docs. 16343, 19445, 19798, 21167, 21410. The
24   remaining cases no longer benefit from centralized proceedings.
25            On August 20, 2019, the Court suggested the remand of 35 cases that were
26   transferred to this MDL by the United States Judicial Panel for Multidistrict Litigation
27   (the “Panel”), and transferred more than 500 cases that were directly filed in the MDL to
28   appropriate districts. Doc. 19899 at 2-6, 34-59. The Court suggested the remand of
          Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 2 of 101




 1   another case and transferred nearly 400 cases on October 17, 2019.             Doc. 20672
 2   at 2-4, 32-48. On March 5, 2020, the Court suggested the remand of 30 cases and
 3   transferred more than 1,000 cases. Doc. 21462 at 2-4, 33-74 (amended by Docs. 21463,
 4   21472). On September 10, 2020, the Court transferred more than 100 cases. Doc. 21589
 5   at 2, 31-35.
 6            On December 30, 2020, the parties filed an updated status report identifying
 7   approximately 500 cases that are ripe for remand or transfer, including 147 cases that
 8   were voluntarily dismissed under a settlement agreement but where the Plaintiffs have
 9   opted out of the settlement. Docs. 21750, 21776; see Docs. 21663, 21740. The Court has
10   vacated the dismissal orders in the cases where the Plaintiffs have opted out of the
11   settlement, and those cases have been reinstated in the MDL.            Doc. 21778; see
12   Docs. 21750-1 (Ex. A), 21776 at 2 & n.2.
13            The four cases listed on Schedule A should be remanded to the transferor courts
14   pursuant to 28 U.S.C. § 1407(a).      See Doc. 21750-2 (Ex. B).      The Court therefore
15   provides this Suggestion of Remand to the Panel. The cases listed on Schedule B, which
16   were directly filed in this MDL, will be transferred to appropriate districts pursuant to
17   28 U.S.C. § 1404(a). See Docs. 21750-3 (Ex. C), 21776 at 2 & n.2. To assist the courts
18   that receive these cases, this order will describe events that have taken place in the MDL.
19   A copy of this order, along with the case files and materials, will be available to courts
20   after remand or transfer.
21   I.       Suggestion of Remand.
22            A.    Remand Standard.
23            The power to remand MDL cases rests solely with the Panel. 28 U.S.C. § 1407(a);
24   see Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 28 (1998).
25   The Panel typically relies on the transferee court to suggest when remand is appropriate.
26   See J.P.M.L. Rule 10.1(b)(i); In re Motor Fuel Temperature Sales Practices Litig.,
27   No. 07-MD-1840-KHV, 2012 WL 1963350, at *1 (D. Kan. May 30, 2012). Indeed, the
28   Panel “is reluctant to order a remand absent the suggestion of the transferee judge[.]”



                                                 2
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 3 of 101




 1   J.P.M.L. Rule 10.3(a); see In re Regions Morgan Keegan Sec., Derivative & ERISA
 2   Litig., No. 2:09-md-2009-SHM, 2013 WL 5614285, at *2 (W.D. Tenn. Feb. 28, 2013).
 3   The transferee court may suggest remand when a case is “ready for trial, or . . . would no
 4   longer benefit from inclusion in the coordinated or consolidated pretrial proceedings.”
 5   In re Multi-Piece Rim Prods. Liab. Litig., 464 F. Supp. 969, 975 (J.P.M.L. 1979); see
 6   In re TMJ Implants Prods. Liab. Litig., 872 F. Supp. 1019, 1038 (D. Minn. 1995).
 7          B.     The Panel Should Remand the Cases Listed on Schedule A.
 8          The primary purposes of this MDL – coordinated pretrial discovery and resolution
 9   of common issues – have been fulfilled. All common fact and expert discovery has been
10   completed.    The Court has also resolved many Daubert motions and Defendants’
11   summary judgment motion based on preemption, as well as other summary judgment and
12   in limine motions in the bellwether cases. Six bellwether jury trials were scheduled, three
13   were held, a fourth settled on the eve of trial, one was resolved by summary judgment,
14   and one was dropped when Plaintiffs decided it would not provide helpful information.
15          The MDL cases listed on Schedule A are not likely to settle soon and no longer
16   benefit from centralized proceedings. The remaining case-specific issues are best left to
17   the transferor courts to resolve. The Court therefore suggests that the Panel remand the
18   cases on Schedule A to the transferor courts for further proceedings. See Doc. 21750-2
19   (Ex. B); see also In re TMJ Implants, 872 F. Supp. at 1038 (suggesting remand of cases
20   that no longer benefited from consolidated pretrial proceedings).
21   II.    Transfer Under 28 U.S.C. § 1404(a).
22          A.     Transfer Standard.
23          Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in
24   the interest of justice, a district court may transfer any civil action to any other district or
25   division where it might have been brought or to any district or division to which all
26   parties have consented.”
27   ///
28   ///



                                                    3
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 4 of 101




 1          B.     The Direct-Filed Cases Listed on Schedule B Will Be Transferred.
 2          Not all MDL cases were transferred to the Court by the Panel. Pursuant to Case
 3   Management Order No. 4 (“CMO 4”), many cases were filed directly in the MDL
 4   through use of a short form complaint. Doc. 363 at 3 (amended by Docs. 1108, 1485).
 5   Plaintiffs were required to identify in the short form complaint the district where venue
 6   would be proper absent direct filing in the MDL. See id. at 7. CMO 4 provides that,
 7   upon the MDL’s closure, each pending direct-filed case shall be transferred to the district
 8   identified in the short form complaint. Id. at 3.
 9          Pursuant to § 1404(a), the Court will transfer the cases listed on Schedule B to
10   the districts identified in the short form complaints or to the districts where the filters
11   were implanted based on information provided in plaintiff profile forms.          See Doc.
12   21750-3 (Ex. C); see also In re Biomet M2a Magnum Hip Implant Prods. Liab. Litig.,
13   No. 3:12-MD-2391, 2018 WL 7683307, at *1 (N.D. Ind. Sept. 6, 2018) (transferring
14   cases under § 1404(a) where they would “no longer benefit from centralized
15   proceedings[] and the remaining case-specific issues are best left to decision by the courts
16   that will try the cases”). Defendants’ right to challenge venue and personal jurisdiction
17   upon transfer is preserved. See Docs. 19899 at 4-6, 20672 at 4, 21426 at 4.
18   III.   The MDL Proceedings.
19          A summary of the MDL proceedings is provided below to assist courts on remand,
20   if ordered by the Panel, and courts receiving transfers under § 1404(a). CMOs, discovery
21   orders, and other significant rulings are listed in Exhibit 1. See Doc. 21727-1. The status
22   of the remaining case-specific discovery and other pretrial issues in individual cases
23   should be addressed by the courts receiving the cases on remand or transfer.
24          A.     Plaintiffs’ Claims and the Pleadings.
25          The IVC is a large vein that returns blood to the heart from the lower body. An
26   IVC filter is a small device implanted in the IVC to catch blood clots before they reach
27   the heart and lungs. This MDL involves multiple versions of Bard’s retrievable IVC
28   filters – the Recovery, G2, G2X, Eclipse, Meridian, and Denali.           These filters are



                                                   4
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 5 of 101




 1   umbrella-shaped devices that have multiple limbs fanning out from a cone-shaped head.
 2   The limbs consist of legs with hooks that attach to the IVC wall and curved arms to catch
 3   or break up blood clots. Each of these filters is a variation of its predecessor. 1
 4          The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
 5   filters because they have higher risks of tilting, perforating the IVC, or fracturing and
 6   migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients and
 7   physicians about these higher risks.      Defendants dispute these allegations, contending
 8   that Bard filters are safe and effective, that their complication rates are low and
 9   comparable to those of other IVC filters, and that the medical community is aware of the
10   risks associated with IVC filters.
11          CMO 2, entered October 30, 2015, required the creation of a master complaint, a
12   master answer, and templates of short-form complaints and answers. Doc. 249 at 6. The
13   master complaint and answer were filed December 12, 2015. Docs. 364, 366. They are
14   the operative pleadings for most of the cases in this MDL.
15          The master complaint gives notice, pursuant to Rule 8, of the allegations that
16   Plaintiffs assert generally. The master complaint contains seventeen state law claims:
17   manufacturing defect (Counts I and V); failure to warn (Counts II and VII); design defect
18   (Counts III and IV); failure to recall (Count VI); misrepresentation (Counts VIII
19   and XII); negligence per se (Count IX); breach of warranty (Counts X and XI);
20   concealment (Count XIII); consumer fraud and deceptive trade practices (Count XIV);
21   loss of consortium (Count XV); and wrongful death and survival (Counts XVI and XVII).
22   Doc. 364 at 34-63. Plaintiffs seek both compensatory and punitive damages. Id. at 63.
23          Plaintiff-specific allegations are contained in individual short-form complaints or
24   certain complaints served on Defendants before the filing of the master complaint. See
25
            1
26             In early 2019, Defendants moved to expand the scope of the MDL to include
     cases concerning Bard’s Simon Nitinol Filter (“SNF”), a permanent device that predated
27   the other filters in this litigation. The Panel denied the motion as moot because more
     than 80 SNF cases already had been filed in the MDL. None of the SNF cases are subject
28   to this order.



                                                    5
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 6 of 101




 1   Docs. 249, 363, 365. Plaintiffs also provided Defendants with profile forms and fact
 2   sheets that describe their individual claims and conditions. See Doc. 365.
 3          B.     Case Management Orders.
 4          The primary orders governing pretrial management of this MDL are a series
 5   of CMOs, along with certain amendments. To date, the Court has issued 49 CMOs.
 6   These orders are discussed below and can be found on this District’s website at
 7   http://www.azd.uscourts.gov/case-info/bard.
 8          C.     Lead Counsel.
 9          CMO 1, entered October 30, 2015, appointed Co-Lead/Liaison Counsel for
10   Plaintiffs (“Lead Counsel”) to manage the litigation on behalf of Plaintiffs, and set out
11   the responsibilities of Lead Counsel. Doc. 248. Plaintiffs’ Lead Counsel has changed
12   since the inception of the MDL. Mr. Ramon Lopez, of Lopez McHugh, LLP, in Newport
13   Beach, California, and Mr. Mark O’Connor, of Beus Gilbert PLLC, in Phoenix, Arizona,
14   are now Lead Counsel for Plaintiffs. Doc. 5285. Mr. Richard North of Nelson Mullins
15   Riley & Scarborough, LLP, in Atlanta, Georgia, is Defendants’ Lead Counsel.
16          D.     Plaintiffs’ Steering Committee and Common Benefits Fund.
17          CMO 1 directed the selection and appointment of a Plaintiffs’ Steering Committee
18   (“PSC”) to assist in the coordination of pretrial activities and trial planning. Plaintiffs’
19   Lead Counsel and the PSC together form the Plaintiffs’ Leadership Counsel (“PLC”).
20   The PLC assists all Plaintiffs in the MDL by overseeing discovery, appearing in court,
21   attending status conferences, and preparing motions and responses regarding case-wide
22   discovery matters.    CMO 1 has been amended to select and appoint a Plaintiffs’
23   Executive Committee (“PEC”) to assist Lead Counsel in the administration, organization,
24   and strategic decisions of the PLC. Doc. 4016. The configuration of the PSC has
25   changed during the course of the litigation. See Docs. 248, 4016, 5285.
26          CMO 6, entered December 18, 2015, set forth rules, policies, procedures, and
27   guidelines for fees and expenses incurred by attorneys acting for the common benefit of
28   all MDL Plaintiffs. Doc. 372. In May 2019, the Court increased the common benefit



                                                  6
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 7 of 101




 1   attorneys’ fees assessment from 6% to 8%, but declined to increase the 3% assessment
 2   for costs. Doc. 18038.
 3          Upon remand or transfer, individual Plaintiffs likely will be represented by their
 4   own counsel – the attorney or attorneys who filed their original complaint. Plaintiffs’
 5   Lead Counsel, the PSC, the PLC, and the PEC were tasked with managing the MDL for
 6   Plaintiffs, not the individual cases on remand or transfer.
 7          E.     Status Conferences.
 8          Since the inception of the MDL, the Court has held regular status conferences with
 9   Lead Counsel for the parties to discuss issues related to the litigation. The initial case
10   management conference was held in October 2015. Doc. 246. Deadlines were set for,
11   among other things, the filing of master and short-form pleadings, profile forms, a
12   proposed protective order (including Rule 502 provisions), a proposed protocol
13   governing the production of electronically stored information (“ESI”), as well as
14   deadlines to complete first-phase MDL discovery and address privilege log issues.
15   Doc. 249. Thereafter, the Court held periodic status conferences to ensure that the parties
16   were on task and to address routine discovery issues and disputes. In addition to the
17   status conferences, the Court conducted telephone hearings to address time-sensitive
18   issues, as well as numerous additional conferences to consider various matters such as
19   general case management issues, dispositive motions, the bellwether trial process, and the
20   settlement process.
21          F.     Discovery.
22                 1.      General Fact Discovery.
23          Prior to the establishment of this MDL, Plaintiffs’ counsel had conducted
24   substantial discovery against Bard concerning all aspects of Bard IVC filters, including
25   the design, testing, manufacturing, marketing, labeling, and post-market surveillance of
26   the devices. Bard produced numerous documents and ESI and responded to thousands of
27   written discovery requests, and more than 80 corporate witness depositions were taken.
28   The pre-MDL fact discovery was made available by Bard to all Plaintiffs in the MDL.



                                                   7
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 8 of 101




 1          CMO 8 established a procedure concerning re-deposing witnesses in the MDL.
 2   Doc. 519. CMO 14 established deposition protocols generally. Doc. 2239. The Court
 3   allowed additional depositions of a handful of corporate witnesses that had been
 4   previously deposed, as well as numerous depositions of other Bard corporate witnesses,
 5   including several Rule 30(b)(6) depositions. Docs. 3685, 4311. CMO 9 governed the
 6   production of ESI and hard-copy documents. Doc. 1259.
 7          Discovery in the MDL was separated into phases. The parties completed the first
 8   phase of MDL discovery in early 2016. Doc. 519. The first phase included production of
 9   documents related to an FDA inspection and warning letter to Bard, an updated
10   production of complaint and adverse event files, and an updated version of Bard’s
11   complaint database relating to IVC filters. Doc. 249. Plaintiffs also conducted a Rule
12   30(b)(6) deposition concerning the FDA inspection and warning letter, and a deposition
13   of corporate witness Kay Fuller.
14          The parties completed the second phase of fact discovery in February 2017.
15   CMO 8 set deadlines for the second phase, which included all common fact and
16   expert issues in the MDL, but not case-specific issues to be resolved after remand or
17   transfer.    Docs. 249, 519.    Second-phase discovery included extensive additional
18   discovery related to Bard’s system architecture for ESI, Bard’s ESI collection efforts, ESI
19   relating to Bard’s IVC filters, and Bard’s national and regional sales and marketing
20   practices.   Plaintiffs also deposed two corporate witnesses in connection with Kay
21   Fuller’s allegations that a submission to the FDA regarding the Recovery filter did not
22   bear her original signature.       Doc. 1319 (CMO 10).      Plaintiffs deposed additional
23   corporate witnesses concerning the FDA inspections and warning letter. Id.
24          Bard also produced discovery regarding the sales and marketing materials related
25   to the SNF, documents comparing filter performance and failure rates to the SNF, and
26   internal and regulatory communications relating to the SNF. Docs. 1319, 10489. The
27   Court denied Plaintiffs’ request to obtain ESI discovery from Bard’s overseas operations.
28   Doc. 3398. The Court also denied Defendants’ request to discover communications



                                                 8
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 9 of 101




 1   between Plaintiffs’ counsel and NBC news related to stories about the products at issue in
 2   this litigation, and third-party financing that may be in place with respect to MDL
 3   Plaintiffs.   Docs. 3313, 3314.    Plaintiffs were required to produce communications
 4   between Plaintiffs and the FDA related to the FDA warning letter, but the Court denied
 5   Defendants’ request to depose Plaintiffs’ counsel regarding these communications.
 6   Docs. 3312, 4339. Defendants also produced punitive damages discovery, and Plaintiffs
 7   conducted a Rule 30(b)(6) deposition related to Bard’s net worth.
 8          All common fact discovery has now been completed, including preservation
 9   depositions for certain witnesses who will not be traveling to testify live at the trials of
10   remanded and transferred cases. See Docs. 16343, 19959, 21063. Thus, courts receiving
11   these cases need not be concerned with facilitating general fact discovery on remand or
12   transfer.
13                  2.    Case-Specific Discovery.
14          CMO 5 governed initial case-specific discovery and required the parties to
15   exchange abbreviated profile forms. Doc. 365 (as amended by Doc. 927). Plaintiffs were
16   required to provide Defendants with a Plaintiff profile form (“PPF”) that described
17   individual conditions and claims. Id. at 5-9. Upon receipt of a substantially complete
18   PPF, Defendants were required to provide the individual Plaintiff with a Defendants’
19   profile form (“DPF”) that disclosed information and documents concerning Defendants’
20   contacts and relationship with Plaintiff’s physicians, tracking and reporting of Plaintiff’s
21   claims, and certain manufacturing related information for Plaintiff’s filter. Id. at 12-14.
22   Completed profile forms were considered interrogatory answers under Rule 33 or
23   responses to requests for production under Rule 34, and were governed by the standards
24   applicable to written discovery under Rules 26 through 37. Id. at 2-3. CMO 5 also set
25   deadlines and procedures for resolving any purported deficiencies with the parties’
26   profile forms, and for dismissal of cases that did not provide substantially completed
27   profile forms. Id. at 2. The Court has dismissed certain cases where Plaintiffs failed to
28   provide complete PPFs. See Docs. 19874, 20667, 21461, 21579.



                                                  9
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 10 of 101




 1          Further discovery was conducted in a group of 48 cases (“Group 1”) selected for
 2   consideration in the bellwether trial process from the pool of cases filed and properly
 3   served on Defendants in the MDL as of April 1, 2016 (“Initial Plaintiff Pool”).
 4   Docs. 1662, 3214, 4311 (CMOs 11, 15, 19). Plaintiffs in Group 1 were required to
 5   provide Defendants with a Plaintiff fact sheet (“PFS”) that described their individual
 6   conditions and claims in greater detail, and provided detailed disclosures concerning their
 7   individual background, medical history, insurance, fact witnesses, prior claims, and
 8   relevant documents and records authorizations. Docs. 1153-1, 1662 at 3.
 9          Upon receipt of a PFS, Defendants were required to provide the individual
10   Plaintiff with a Defendants fact sheet (“DFS”) that disclosed in greater detail information
11   concerning Defendants’ contacts and relationship with Plaintiff, Plaintiff’s physicians, or
12   anyone on behalf of Plaintiff, Defendants’ tracking and reporting of Plaintiff’s claims,
13   sales and marketing information for the implanting facility, manufacturing information
14   for Plaintiff’s filter, and other relevant documents. Docs. 1153-2, 1662 at 3. Completed
15   fact sheets were considered interrogatory answers under Rule 33 or responses to requests
16   for production under Rule 34, and were governed by the standards applicable to written
17   discovery under Rules 26 through 37. Doc. 1662 at 3. CMO 11 set deadlines and
18   procedures for resolving any purported deficiencies with the parties’ fact sheets. Id.
19   at 2, 4-5. CMO 12 governed records discovery for Group 1. Doc. 1663. The parties
20   agreed to use The Marker Group to collect medical, insurance, Medicare, Medicaid,
21   prescription, Social Security, workers’ compensation, and employment records for
22   individual plaintiffs from third-parties designated as custodians for such records in the
23   PFS. Id. at 1.
24          From Group 1, twelve cases were selected for further consideration as bellwether
25   cases (“Discovery Group 1”). Docs. 1662, 3685, 4311 (CMOs 11, 18, 19). CMO 20 set
26   deadlines for preliminary case-specific discovery in that group. Doc. 4335. Pursuant to
27   the protocols set in CMOs 14 and 21, the parties were permitted to depose each Plaintiff,
28   his or her spouse or a significant family member, the implanting physician, an additional



                                                 10
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 11 of 101




 1   treating physician, and either a Bard sales representative or supervisor. Docs. 2239, 4866
 2   at 1-2. From Discovery Group 1, six Plaintiffs were selected for potential bellwether
 3   trials and further case-specific discovery (“Bellwether Group 1”). Docs. 1662, 3685,
 4   4311, 5770, 11659 (CMOs 11, 18, 19, 23, and 34).
 5          Except for the 48 cases in Group 1, the parties did not conduct case-specific fact
 6   discovery for the cases listed on Schedules A and B during the MDL proceedings, other
 7   than exchanging abbreviated profile forms. The Court concluded that any additional
 8   case-specific discovery in these cases should await their remand or transfer. Thus, courts
 9   receiving these cases should set a schedule for the completion of case-specific discovery.
10                 3.     Expert Discovery.
11          CMO 8 governed expert disclosures and discovery. Doc. 519. The parties
12   designated general experts in all MDL cases and case-specific experts in individual
13   bellwether cases. General expert discovery closed July 14, 2017. Doc. 3685 (CMO 18).
14   The parties did not conduct case-specific expert discovery for the cases listed on
15   Schedules A and B during the MDL proceedings. The Court concluded that case-specific
16   expert discovery in these cases should await their remand or transfer. Thus, courts
17   receiving these cases should set a schedule for the completion of case-specific expert
18   discovery.
19                 4.     Privileged Materials.
20          CMO 2 required Defendants to produce privilege logs in compliance with the
21   Federal Rules of Civil Procedure. Doc. 249. The parties were then required to engage in
22   an informal privilege log meet and confer process to resolve any privilege disputes.
23   Defendants produced several privilege logs identifying documents withheld pursuant to
24   the attorney-client privilege, the work-product doctrine, and other privileges. The parties
25   regularly met and conferred regarding the privilege logs and engaged in negotiations
26   regarding certain entries identified by Plaintiffs. As part of that meet and confer process,
27   Defendants provided Plaintiffs with a small number of these identified items for
28



                                                  11
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 12 of 101




 1   inspection and, in some cases, withdrew certain claims of attorney-client privilege and
 2   produced the previously withheld items.
 3          CMO 3 governed the non-waiver of any privilege or work-product protection in
 4   this MDL, pursuant to Federal Rule of Evidence 502(d), by Defendants’ disclosure or
 5   production of documents on its privilege logs as part of the meet and confer process.
 6   Doc. 314.
 7          In late 2015, Plaintiffs challenged a substantial number of documents on
 8   Defendants’ privilege log. The parties engaged in an extensive meet and confer process,
 9   and Defendants produced certain documents pursuant to the Rule 502(d) order. See id.
10   Plaintiffs moved to compel production of 133 disputed documents. The Court granted
11   the motion in part. Doc. 2813. The parties identified several categories of disputed
12   documents and provided sample documents for in camera review. The Court denied
13   Plaintiffs’ motion with respect to seven of eight categories of documents and found only
14   one of the sample documents in one of the categories to contain unprivileged portions
15   that should be produced. The Court found all other documents protected by the attorney-
16   client privilege or work product doctrine. The Court directed the parties to use this ruling
17   as a guide to resolve remaining privilege disputes.
18          Since this ruling, there have been no further challenges to Defendants’ privilege
19   logs. Defendants continued to provide updated privilege logs throughout the discovery
20   process, and the parties met and conferred to resolve privilege disputes. Privilege issues
21   should not be a concern for courts that receive these cases.
22                 5.     Protective Order and Confidentiality.
23          A stipulated protective order governing the designation, handling, use, and
24   disclosure of confidential discovery materials was entered in November 2015. Doc. 269.
25   CMO 7, entered January 5, 2016, governed redactions of material from additional
26   adverse event reports, complaint files, and related documents in accordance with the
27   Health Insurance Portability Act of 1996 (“HIPAA”) and under 21 C.F.R. § 20.63(f).
28   Doc. 401.



                                                 12
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 13 of 101




 1         In September 2016, to expedite production of ESI, the parties agreed to a primarily
 2   “no-eyes-on” document production as to relevancy while still performing a privilege
 3   review for this expedited ESI document production. CMO 17 (Doc. 3372) modified the
 4   protections and requirements in the stipulated protective order (Doc. 269) and CMO 7
 5   (Doc. 401) for ESI produced pursuant to this process.          CMO 17 was amended in
 6   November 2016. Doc. 4015.
 7         Defendants filed a motion to seal certain trial exhibits at the conclusion of the first
 8   bellwether trial. Doc. 11010. The Court denied this motion and Defendants’ subsequent
 9   motion for reconsideration. Docs. 11642, 11766, 12069. Defendants also filed a motion
10   to enforce the protective order for the second and third bellwether trials collectively.
11   Doc. 13126. This motion was denied. Doc. 14446. A list of exhibits admitted at the
12   bellwether trials (excluding case-specific medical records) and documents deemed no
13   longer subject to the protective order are attached as Exhibit 2. See Doc. 21727-2.
14         G.     Bellwether Cases and Trials.
15         Six Plaintiffs were selected for potential bellwether trials. Docs. 5770, 11659
16   (CMOs 23, 34). The Court held three bellwether trials: Booker, No. CV-16-00474,
17   Jones, No. CV-16-00782, and Hyde, No. CV-16-00893. The Court granted summary
18   judgment in one of the bellwether cases, Kruse, No. CV-15-01634, and removed another
19   from the bellwether trial schedule at the request of Plaintiffs, Mulkey, No. CV-16-00853.
20   Docs. 12202, 13329. The final bellwether case, Tinlin, No. CV-16-00263, settled shortly
21   before trial in May 2019. The Court determined that further bellwether trials were not
22   necessary. Docs. 12853, 13329 (CMOs 38, 40).
23                1.     Booker, No. CV-16-00474.
24         The first bellwether trial concerned Plaintiff Sherr-Una Booker and involved a
25   Bard G2 filter. The filter had tilted, migrated, and fractured. Plaintiff required open
26   heart surgery to remove the fractured limbs and repair heart damage caused by a
27   percutaneous removal attempt. Plaintiff withdrew her breach of warranty claims before
28   Defendants moved for summary judgment. The Court granted Defendants’ motion for



                                                 13
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 14 of 101




 1   summary judgment on the claims for manufacturing defects, failure to recall,
 2   misrepresentation, negligence per se, and breach of warranty. Docs. 8873, 8874; see In
 3   re Bard IVC Filters Prods. Liab. Litig., No. CV-16-00474-PHX-DGC, 2017 WL
 4   5625548 (D. Ariz. Nov. 22, 2017). The remaining claims for failure to warn, design
 5   defect, and punitive damages were tried to a jury over a three-week period in March
 6   2018.
 7            The jury found for Plaintiff Booker on her negligent failure-to-warn claim, and in
 8
     favor of Defendants on the design defect and strict liability failure-to-warn claims.
 9
     Doc. 10595. The jury returned a verdict of $2 million in compensatory damages (of
10
     which $1.6 million was attributed to Defendants after apportionment of fault) and
11
     $2 million in punitive damages. Id.; Doc. 10596. The Court denied Defendants’ motions
12
     for judgment as a matter of law and a new trial. Docs. 10879, 11598; see In re Bard IVC
13
     Filters Prods. Liab. Litig., No. CV-16-00474-PHX-DGC, 2018 WL 3037161 (D. Ariz.
14
     June 19, 2018).
15
              Defendants appealed, arguing that the Court erred by denying summary judgment
16
     on their preemption defense, that a failure-to-warn claim was unavailable, and that the
17
     award of punitive damages was not supported by the evidence. See Docs. 11934, 11953.
18
19   The Ninth Circuit affirmed. Docs. 21555, 21632; see In re Bard IVC Filters Prods. Liab.

20   Litig., 969 F.3d 1067 (9th Cir. 2020). The Ninth Circuit denied Defendants’ petition for

21   panel rehearing and rehearing en banc. See No. 18-16349, Doc. 84.2

22                     2.    Jones, No. CV-16-00782.

23            The second bellwether trial concerned Plaintiff Doris Jones and involved a Bard

24   Eclipse filter. Plaintiffs withdrew the manufacturing defect, failure to recall, and breach
25   of warranty claims. The Court granted summary judgment on the misrepresentation,
26
27
              2
                  Plaintiff filed and later dismissed with prejudice a cross-appeal. Docs. 12070,
28   17916.



                                                    14
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 15 of 101




 1   negligence per se, and unfair trade practices claims. Doc. 10404; see In re Bard IVC
 2   Filters Prods. Liab. Litig., No. CV-16-00782-PHX-DGC, 2018 WL 1256768 (D. Ariz.
 3   Mar. 12, 2018). The remaining claims for failure to warn, design defect, and punitive
 4   damages were tried to a jury over a three-week period in May 2018. The jury returned a
 5   defense verdict. Doc. 11350. Plaintiff filed a motion to contact the jurors, which was
 6   denied. Docs. 11663, 12068.
 7         Plaintiff appealed the Court’s rulings excluding cephalad migration death
 8
     evidence. See Docs. 12057, 12071, 21554, 21610, 21656. The Ninth Circuit affirmed
 9
     those rulings. Docs. 21544, 21656; see In re Bard IVC Filters Prods. Liab. Litig., 816 F.
10
     App’x 218 (9th Cir. 2020). The Ninth Circuit denied Plaintiff’s petition for rehearing en
11
     banc. See No. 18-16461, Doc. 54.
12
                  3.     Kruse, No. CV-15-01634.
13
           Plaintiff Carol Kruse’s case was set for trial in September 2018. The Court
14
     granted Defendants’ summary judgment motion on statute of limitations grounds.
15
     Doc. 12202; see In re Bard IVC Filters Prods. Liab. Litig., No. CV-15-01634-PHX-
16
     DGC, 2018 WL 3957737 (D. Ariz. Aug. 17, 2018).
17
                  4.     Hyde, No. CV-16-00893.
18
           The third bellwether trial concerned Plaintiff Lisa Hyde and involved either a Bard
19
     G2X or Eclipse filter (the exact model was in dispute). Ms. Hyde’s case was moved to
20
21   the September 2018 bellwether slot in lieu of Ms. Kruse’s case. Doc. 11867. Plaintiffs

22   withdrew their claims for manufacturing defect and breach of express warranty. The

23   Court granted summary judgment on the claims for breach of implied warranty, failure to

24   warn, failure to recall, misrepresentation, concealment, and fraud. Doc. 12007; see In re

25   Bard IVC Filters Prods. Liab. Litig., No. CV-16-00893-PHX-DGC, 2018 WL 3586404
26   (D. Ariz. July 26, 2018). The Court also entered judgment in favor of Defendants on the
27   negligence per se claim after concluding that it was impliedly preempted under 21 U.S.C.
28   § 337(a). Doc. 12589; see In re Bard IVC Filters Prods. Liab. Litig., No. CV-16-00893-



                                                15
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 16 of 101




 1   PHX-DGC, 2018 WL 4356638 (D. Ariz. Sept. 12, 2018). The remaining claims for
 2   design defect, loss of consortium, and punitive damages were tried to a jury over three
 3   weeks in September 2018. After the close of Plaintiffs’ evidence, the Court granted in
 4   part Defendants’ motion for judgment as a matter of law with respect to future damages
 5   for any cardiac arrhythmia Ms. Hyde may experience, but denied the motion as to the
 6   remaining claims. Doc. 12805; see In re Bard IVC Filters Prods. Liab. Litig., No. CV-
 7   16-00893-PHX-DGC, 2018 WL 4742976 (D. Ariz. Oct. 2, 2018). The jury returned a
 8
     defense verdict. Doc. 12891. Plaintiff voluntarily dismissed her appeal. See Docs.
 9
     13465, 13480, 21732.
10
                   5.      Mulkey, No. CV-16-00853.
11
            Plaintiff Debra Mulkey’s case involved an Eclipse filter and was set for trial in
12
     February 2019. Before trial, Plaintiffs asked the Court to remove the Mulkey case from
13
     the bellwether trial schedule because it was similar to the Jones and Hyde cases and
14
     would not provide meaningful information to the parties.             Doc. 12990.   The Court
15
     granted the motion. Doc. 13329.
16
                   6.      Tinlin, No. CV-16-00263.
17
            The final bellwether trial concerned Plaintiff Debra Tinlin and involved a Bard
18
     Recovery filter. Plaintiffs withdrew their claims for manufacturing defect, failure to
19
     recall, negligence per se, and breach of warranty. The Court granted summary judgment
20
     on the misrepresentation and deceptive trade practices claims.            Doc. 17008.   The
21
     remaining claims for failure to warn, design defect, concealment, loss of consortium, and
22
     punitive damages were scheduled for trial in May 2019, but the case settled.
23
            H.     Key Legal and Evidentiary Rulings.
24
            The Court has made many rulings in this MDL that could affect the remanded and
25
     transferred cases.    The Court provides the following summary of key legal and
26
     evidentiary rulings to assist the courts that receive these cases.
27
     ///
28
     ///



                                                   16
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 17 of 101




 1                  1.    Medical Monitoring Class Action Ruling.
 2          In May 2016, Plaintiffs’ counsel filed a medical monitoring class action that was
 3   consolidated with the MDL. See Barraza v. C. R. Bard, Inc., No. CV-16-01374-PHX-
 4   DCG (D. Ariz. May 5, 2015). The Barraza Plaintiffs moved for class certification for
 5   medical monitoring relief on behalf of themselves and classes of individuals who have
 6   been implanted with a Bard IVC filter, have not had that filter removed, and have not
 7   filed a claim or lawsuit for personal injury related to the filter. Id., Doc. 54. The Court
 8   declined to certify the class. Id., Doc. 95.
 9          The class certification motion recognized that only 16 states permit claims for
10   medical monitoring. The Court concluded that the classes could not be certified under
11   Rule 23(b)(3) because individual issues would predominate. Id. at 20-21. The Court
12   further concluded that the class could not be certified under Rule 23(b)(2) because the
13   medical monitoring relief primarily constituted monetary rather than injunctive relief, and
14   the class claims were not sufficiently cohesive to permit binding class-wide relief. Id.
15   at 21-32. Finally, the Court concluded that typicality under Rule 23(a)(3) had not been
16   established.   Id. at 32-34.     The Barazza Plaintiffs dismissed their claims without
17   prejudice. Docs. 106, 107. No appeal has been filed.
18                  2.    Federal Preemption Ruling.
19          Defendants moved for summary judgment on the grounds that Plaintiffs’ state law
20   claims are expressly preempted by the Medical Device Amendments of 1976 (“MDA”),
21   21 U.S.C. § 360 et seq., and impliedly preempted by the MDA under the Supreme
22   Court’s conflict preemption principles.        Doc. 5396.   The Court denied the motion.
23   Doc. 8872; see In re Bard IVC Filters Prods. Liab. Litig., No. MDL 15-02641-PHX
24   DGC, 2017 WL 5625547 (D. Ariz. Nov. 22, 2017).
25          The MDA curtails state regulation of medical devices through a provision that
26   preempts state requirements that differ from or add to federal requirements. 21 U.S.C.
27   § 360k. The Bard IVC filters at issue in this litigation were cleared for market by the
28



                                                    17
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 18 of 101




 1   FDA through section “510k” review, which focuses primarily on equivalence rather than
 2   safety and effectiveness. See § 360c(f)(1)(A).
 3         The Supreme Court in Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996), held that
 4   § 360k does not preempt state law claims directed at medical devices cleared through
 5   the 510(k) process because substantial equivalence review places no federal requirements
 6   on a device. Id. at 492-94. Lohr also noted that the “510(k) process is focused on
 7   equivalence, not safety.” Id. at 493 (emphasis in original). Although the Safe Medical
 8   Devices Act of 1990 (“SMDA”), Pub. L. 101-629, injected safety and effectiveness
 9   considerations into 510(k) review, it did so only comparatively. The Court found that
10   Lohr remains good law and that clearance of a product under 510(k) generally does not
11   preempt state common law claims. Doc. 8872 at 12-14.
12         The Court further found that Defendants failed to show that the 510(k) reviews for
13   Bard IVC filters imposed device-specific requirements as needed for preemption under
14   § 360k. Id. at 14-20. Even if device-specific federal requirements could be ascertained,
15   Defendants made no showing that any particular state law claim is expressly preempted
16   by federal requirements. Id. at 21-22.
17         The Court concluded that Plaintiffs’ state law claims are not impliedly preempted
18   because Defendants failed to show that it is impossible to do under federal law what the
19   state laws require. Id. at 22-24. Defendants pursued their preemption arguments in the
20   Booker appeal. Docs. 11934, 11953. As noted, the Ninth Circuit affirmed the Court’s
21   preemption ruling. See Docs. 21555, 21632; In re Bard, 969 F.3d at 1072-76.
22                3.     The Lehmann Report Privilege and Work Product Rulings.
23         The Court granted Defendants’ motion for a protective order to prevent Plaintiffs
24   from using a December 15, 2004 report of Dr. John Lehmann. Doc. 699. Dr. Lehmann
25   provided various consulting services to Bard at different times. Following Bard’s receipt
26   of potential product liability claims involving the Recovery filter, Bard’s legal
27   department retained Dr. Lehmann in November 2004 to provide an assessment of the
28   risks associated with the Recovery filter and the extent of Bard’s legal exposure.



                                                18
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 19 of 101




 1   Dr. Lehmann prepared a written report of his findings at the request of the legal
 2   department and in anticipation of litigation. The Court found the report to be protected
 3   from disclosure by the work product doctrine. Id. at 4-12. The Court further found that
 4   Plaintiffs had not shown a substantial need for the report or undue hardship if the report
 5   was not disclosed. Id. at 13-15. The Court agreed with the parties that this ruling does
 6   not alter any prior rulings by transferor judges in specific cases. Id. at 22.
 7                 4.     Daubert Rulings.
 8          The Court has ruled on Daubert motions directed at general experts, and refers the
 9   remand and transfer courts to the following orders:
10
11                                 Daubert Order                               Doc. Nos.
12
13           Plaintiffs’ Expert Dr. Thomas Kinney                           9428, 10323

14
             Plaintiffs’ Experts Drs. Scott Resnick, Robert                 9432
15           Vogelzang, Kush Desai, and Robert Lewandowski
16
             Plaintiffs’ Experts Drs. David Kessler and Suzanne             9433
17           Parisian
18
             Plaintiffs’ Experts Drs. Thomas Kinney, Anne Christine         9434
19           Roberts, and Sanjeeva Kalva
20
             Plaintiffs’ Expert Dr. Mark Eisenberg                          9770
21
22
             Plaintiffs’ Expert Dr. Derek Muehrcke                          9771
23
24           Plaintiffs’ Expert Dr. Darren Hurst                            9772
25
             Plaintiffs’ Expert Dr. Rebecca Betensky                        9773
26
27           Defendants’ Expert Dr. Clement Grassi                          9991, 10230
28



                                                   19
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 20 of 101




 1
                Plaintiffs’ Expert Dr. Robert McMeeking                     10051, 16992
 2
 3              Plaintiffs’ Expert Dr. Robert Ritchie                       10052
 4
                Plaintiffs’ Experts Drs. David Garcia and Michael Streiff   10072
 5
 6
                Defendants’ Expert Dr. Christopher Morris                   10230, 10231,
 7                                                                          17285

 8
 9                   5.      Motion in Limine Rulings.

10                           a.     FDA Evidence (Cisson Motion).

11          In the Booker bellwether trial, Plaintiffs sought to exclude, under Federal Rules of

12   Evidence 402 and 403, evidence of the FDA’s 510(k) clearance of Bard IVC filters and

13   the lack of FDA enforcement action against Bard. Doc. 9529. The Court denied the

14   motion. Docs. 9881, 10323.

15          The Court found that under Georgia law, which applied in both the Booker and

16   Jones bellwether cases, compliance with federal regulations may not render a

17   manufacturer’s design choice immune from liability, but evidence of Bard’s compliance

18   with the 510(k) process was nonetheless relevant to the design defect and punitive

19   damages claims.        Doc. 9881 at 3-4.     The Court acknowledged concerns that FDA

20   evidence might mislead the jury or result in a mini-trial. Id. at 5-6 (citing In re C.R.

21   Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig. (Cisson), No. 2:10-CV-01224, 2013 WL

22   3282926, at *2 (S.D.W. Va. June 27, 2013)). But the Court concluded that such concerns

23   could adequately be addressed by efficient management of the evidence and adherence to

24   the Court’s time limits for trial, and, if necessary, by a limiting instruction regarding the

25   nature of the 510(k) process. Id. at 6-7.3

26
27
            3
            The Court did not find a limiting instruction necessary at the close of either the
28   Booker or Jones trials. See Doc. 10694 at 9.



                                                    20
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 21 of 101




 1          The Court noted that the absence of any evidence regarding the 510(k) process
 2   would run the risk of confusing the jury, as many of the relevant events in this litigation
 3   occurred in the context of the FDA’s 510(k) review of the Bard filters and are best
 4   understood in that context. Doc. 9881 at 7. Nor was the Court convinced that all FDA
 5   references could adequately be removed from the evidence. Id.
 6          The Court further concluded that it would not exclude evidence and arguments by
 7   Defendants that the FDA took no enforcement action against Bard with respect to the G2
 8   or Eclipse filters, or evidence regarding information Bard provided to the FDA in
 9   connection with the 510(k) process. Docs. 10323 at 2-3 (Booker), 11011 at 4-5 (Jones).
10   The Court found that the evidence was relevant to the negligent design and punitive
11   damages claims under Georgia law. Id. The Court determined at trial that it had no basis
12   to conclude that the FDA’s lack of enforcement was intended by the FDA as an assertion,
13   and therefore declined to exclude the evidence as hearsay. Doc. 10568 at 87.
14                        b.     FDA Warning Letter.
15          Defendants moved to exclude evidence of the July 13, 2015 FDA warning letter
16   issued to Bard. Doc. 9864 at 2-3. The Court granted the motion in part, excluding as
17   irrelevant topics 1, 2, 4(a), 4(b), 5, 6, 7, and 8 of the warning letter. Docs. 10258 at 6-8
18   (Booker), 10805 at 1 (Jones), 12736 (Hyde), 17401 at 10 (Tinlin). Topics 1 and 2
19   concern the Recovery Cone retrieval system; Topic 4(a) concerns the filter cleaning
20   process; and Topics 4(b), 5, 6, 7, and 8 concern the Denali Filter. The Court concluded
21   that none of these topics was relevant to the issues in the bellwether cases involving a G2
22   filter (Booker), an Eclipse filter (Jones), either a G2X or Eclipse filter (Hyde), and a
23   Recovery filter (Tinlin). Id.
24          The Court deferred ruling on the relevance of topic 3 until trial in all bellwether
25   cases. The Court found that topic 3, concerning Bard’s complaint handling and reporting
26   of adverse events with respect to the G2 and Eclipse filters, as well as the adequacy of
27   Bard’s evaluation of the root cause of the violations, was relevant to rebut the implication
28   at trial that the FDA took no action with respect to Bard IVC filters. See Doc. 10693



                                                 21
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 22 of 101




 1   at 13-15; Doc. 11256. The Court concluded that the warning letter was admissible under
 2   Federal Rule of Evidence 803(8), and was not barred as hearsay. Doc. 10258 at 7. The
 3   Court further concluded that the probative value of topic 3 was not substantially
 4   outweighed by the danger of unfair prejudice to Bard under Rule 403. Id. The Court
 5   admitted the warning letter in redacted form during the three bellwether trials. See
 6   Docs. 10565, 11256, 12736. The Court noted that topic 3 included reference to the G2,
 7   the filter at issue in Booker, and reached similar conclusions in Jones and Hyde.
 8   Doc. 17401 at 11. The parties disputed the relevance of topic 3 in Tinlin because it did
 9   not include reference to the Recovery, the filter at issue in Tinlin. Id. The Court did not
10   decide this issue because the Tinlin case settled.
11                        c.     Recovery Cephalad Migration Death Evidence.
12          Defendants moved to exclude evidence of cephalad migration (i.e., migration of
13   the filter toward the patient’s heart) by a Recovery filter resulting in patient death. The
14   Court denied the motion for the Booker bellwether trial, which involved a G2 filter.
15   Docs. 10258 at 4-5, 10323 at 4.
16          The Court granted the motion for the Jones bellwether trial, which involved an
17   Eclipse filter, and denied Plaintiff’s requests for reconsideration of the ruling before and
18   during the trial.   See Docs. 10819, 10920, 11041, 11113, 11256, 11302; see also
19   Doc. 11409 at 94-96. The Ninth Circuit affirmed those rulings. Docs. 21554, 21610,
20   21656; see In re Bard, 816 F. App’x at 219. The Ninth Circuit denied Plaintiff’s petition
21   for rehearing en banc. See No. 18-16461, Doc. 54.
22          The Court granted the motion for the Hyde bellwether trial, which involved either
23   a G2X or Eclipse filter. Doc. 12533 at 6-7. The Court denied Defendants’ motion in the
24   Tinlin case, which involved a Recovery filter. Doc. 17401 at 7-10.
25          The Court concluded for purposes of the Booker bellwether trial that evidence of
26   cephalad migrations by a Recovery filter resulting in patient death was necessary for the
27   jury to understand the issues that prompted creation and design of the next-generation G2
28   filter, and thus was relevant to Plaintiff’s design defect claims. Doc. 10323 at 4. In



                                                  22
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 23 of 101




 1   addition, because the Recovery filter was the predicate device for the G2 filter in
 2   Defendants’ 510(k) submission to the FDA, and Defendants asserted to the FDA that the
 3   G2 was as safe and effective as the Recovery, the Court concluded that the safety and
 4   effectiveness of the Recovery filter was at issue. Id. The Court was concerned, however,
 5   that too heavy an emphasis on deaths caused by cephalad migration of the Recovery
 6   filter – a kind of migration which did not occur in the G2 filter generally or the Booker
 7   case specifically – would result in unfair prejudice to Defendants that substantially
 8   outweighed the probative value of the evidence. Id. Defendants did not object during
 9   trial that Plaintiffs were over-emphasizing the death evidence.
10          The Court initially concluded for purposes of the Jones bellwether trial, which
11   involved an Eclipse filter, that evidence of cephalad migration deaths by the Recovery
12   filter was inadmissible because it was only marginally relevant to Plaintiff’s claims and
13   its marginal relevancy was substantially outweighed by the risk of unfair prejudice. See
14   Docs. 10819, 10920, 11041, 11113, 11256, 11302. This is because cephalad migration
15   did not continue in any significant degree beyond the Recovery filter; cephalad migration
16   deaths all occurred before the Recovery was taken off the market in late 2005; Ms. Jones
17   did not receive her Eclipse filter until 2010; the Recovery-related deaths said nothing
18   about three of Ms. Jones’ four claims (strict liability design defect and the failure to warn
19   claims); and instances of cephalad migration deaths were not substantially similar to
20   complications experienced by Ms. Jones and therefore did not meet the Georgia standard
21   for evidence on punitive damages. Docs. 10819, 11041.
22          The Court also found that deaths caused by a non-predicate device (the Recovery
23   was not the predicate device for the Eclipse in Defendants’ 510(k) submission), and by a
24   form of migration that was eliminated years earlier, were of sufficiently limited probative
25   value that their relevancy was substantially outweighed by the danger of unfair prejudice
26   because the death evidence may prompt a jury decision based on emotion. Id. The Court
27   further concluded that Plaintiff Jones would not be seriously hampered in her ability to
28   prove Recovery filter complications, testing, and design when references to cephalad



                                                  23
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 24 of 101




 1   migration deaths are removed. Doc. 11041. As a result, the Court held that such
 2   references should be redacted from evidence presented during the Jones trial.
 3          The Court balanced this concern with the competing concern that it would be
 4   unfair for Defendants to present statistics about the Recovery filter and not allow
 5   Plaintiffs to present competing evidence that included Recovery deaths.          See, e.g.,
 6   Doc. 11391 at 12. Based on this concern, Plaintiffs argued at various points during the
 7   trial that Defendants had opened the door to presenting evidence about Recovery
 8   cephalad migration deaths. The Court repeatedly made fact-specific determinations on
 9   this point, holding that even though Defendants presented some evidence that made the
10   Recovery evidence more relevant, the danger of unfair prejudice continued to
11   substantially outweigh the probative value of the cephalad migration death evidence. See
12   Docs. 11113, 11302; see also Doc. 11409 at 94-96.
13          The Court concluded for purposes of the Hyde bellwether trial, which involved
14   either a G2X or Eclipse filter, that evidence of Recovery filter cephalad migration deaths
15   should be excluded under Rule 403 for the reasons identified in the Jones bellwether trial.
16   Doc. 12533 at 6-7. The Court concluded that this evidence had marginal relevance to
17   Plaintiff’s claims because Ms. Hyde received either a G2X or Eclipse filter, two or three
18   generations after the Recovery filter; Ms. Hyde did not receive her filter until 2011, more
19   than five years after cephalad migration deaths stopped when the Recovery was taken off
20   the market; the deaths did not show that G2X or Eclipse filters – which did not cause
21   cephalad migration deaths – had design defects when they left Defendants’ control; nor
22   did the cephalad migration deaths, which were eliminated by design changes in the G2,
23   shed light on Defendants’ state of mind when designing and marketing the G2X and
24   Eclipse filters. Id. at 7.
25          The Court concluded in the Tinlin case, which involved a Recovery filter, that
26   Recovery deaths and Defendants’ knowledge of those deaths were relevant to Plaintiffs’
27   design defect claim under Wisconsin law because they went directly to the Recovery’s
28   foreseeable risks of harm and whether it was unreasonably dangerous. Doc. 17401



                                                 24
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 25 of 101




 1   at 7-8. The Court also concluded that the Recovery death evidence was relevant to
 2   Plaintiffs’ failure to warn and concealment claims because it was probative on the
 3   causation issue – that is, whether her treating physician would have selected a different
 4   filter for Ms. Tinlin had he been warned about the Recovery’s true risks, as Plaintiffs
 5   describe them. Id. at 8. In addition, because this evidence would be used to impeach
 6   expert testimony from Defendants that the Recovery filter was safe and effective, the
 7   Court concluded that substantial similarity was not required. Id. at 8-9. The Court
 8   further concluded that the death evidence was relevant to Bard’s state of mind and to
 9   show the reprehensibility of its alleged conduct for purposes of punitive damages. Id.
10   at 9-10. The Court reached a different conclusion in the Jones and Hyde cases because
11   cephalad migration deaths stopped when the Recovery was taken off the market in 2005,
12   and the deaths shed little light on Defendants’ state of mind when marketing different,
13   improved filters years later. Id. at 9 n.4. As noted, the Tinlin case settled before trial.
14                         d.     SNF Evidence.
15          Plaintiffs sought to exclude evidence of complications associated with the SNF,
16   claiming that they were barred from conducting relevant discovery into the design and
17   testing of the SNF under CMO 10. Doc. 10487; see Doc. 1319. The Court denied
18   Plaintiffs’ request. Doc. 10489. The Court did not agree that Plaintiffs were foreclosed
19   from obtaining relevant evidence for rebuttal.        The Court foreclosed this discovery
20   because Plaintiffs did not contend that the SNF was defective. Id. at 2. Plaintiffs also
21   had rebuttal evidence showing that reported failure rates for SNF were lower than
22   Recovery and G2 failure rates. Id. The Court ultimately concluded it would not preclude
23   Defendants from presenting its SNF evidence on the basis of a discovery ruling and
24   permitted Plaintiffs to make appropriate evidentiary objections at trial. Id. at 3.
25                         e.     Use of Testimony of Withdrawn Experts.
26          Defendants sought to preclude Plaintiffs’ use at trial of the depositions of three
27   defense experts – Drs. Moritz, Rogers, and Stein – who originally were retained by Bard
28   but were later withdrawn in some or all cases. Doc. 10255 at 2. The Court denied the



                                                   25
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 26 of 101




 1   request in part. Doc. 10382. The Court found that Defendants failed to show that the
 2   depositions of these experts were inadmissible on hearsay grounds, but agreed that it
 3   would be unfairly prejudicial under Rule 403 to disclose to the jury that the experts
 4   originally were retained by Bard.           Id. at 2-3.   The Court therefore concluded that
 5   Plaintiffs could use portions of the experts’ depositions that support Plaintiffs’ claims, but
 6   could not disclose to the jury that the experts originally were retained by Bard. Id. at 3.
 7   The Court was concerned about the presentation of cumulative evidence, and therefore
 8   required Plaintiffs to show that no other expert of similar qualifications was available or
 9   that the unavailable expert had some unique testimony to contribute, before the
10   deposition of any withdrawn expert could be used at trial. Id. at 3-4.
11                         f.      Other Motion in Limine Rulings.
12          Other motion in limine (“MIL”) rulings may be useful to the receiving courts. See
13   Docs. 10075, 10235, 10258, 10947. The courts are referred to the following motions and
14   orders to assist in preparing for trial:4
15
             Parties’ Joint Stipulation on MILs in Booker: The Court, on stipulation of
16            the parties, excluded evidence concerning several case-specific issues in the
              Booker bellwether trial, as well as a few general issues, including: Bard’s 1994
17            criminal conviction; other lawsuits or claims against Bard; advertising by
              Plaintiff’s counsel; Plaintiff’s counsel specializing in personal injury or
18            products liability litigation; contingency fee agreements; and advertising by
19            any counsel nationally for IVC filter cases. Doc. 10235.

20           Defendants MIL 1 in Booker: The Court permitted evidence and testimony
              concerning Recovery complications. Doc. 10258 at 1-5; see Doc. 10819
21            (Jones). As noted above, the Court permitted evidence and testimony
              concerning Recovery filter cephalad migration deaths in the Booker bellwether
22            trial involving a G2 filter (Doc. 10323 at 4), but excluded such evidence in the
              trials involving a G2X or Eclipse filter (Docs. 10819, 10920, 11041).
23
24
25
            4
26            The Court also ruled on the parties’ MILs concerning several case-specific
     issues. See Docs. 10075 (Plaintiff’s MIL 12 in Booker), 10258 (Plaintiff’s’ MILs 6
27   and 13 in Booker), 10947 (Defendants’ MIL 1 and Plaintiff’s MILs 1-4 and 7 in Jones),
     12533 (Plaintiff’s MIL 3 in Hyde), 17285 (Plaintiff’s MIL 1 in Tinlin), 17401 (Plaintiff’s
28   MILs 2, 3, and 6 in Tinlin).



                                                      26
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 27 of 101




 1         Defendants’ MIL 2 in Booker: The Court permitted evidence and testimony
            relating to the development of the Recovery filter. Doc. 10258 at 5-6; see
 2          Doc. 10819 at 2-3 (Jones).
 3         Defendants’ MIL 4 in Booker: The Court excluded evidence and testimony
            concerning a photograph of Bard employee Michael Randall making an
 4          offensive gesture. Doc. 10075 at 1-2.
 5         Defendants’ MIL 5 in Booker: The Court permitted Plaintiff’s expert
            Dr. Thomas Kinney to be called as a fact witness, but prohibited him from
 6          testifying regarding his prior work for Bard as an expert witness in two prior
 7          IVC filter cases or as a paid consultant to Bard. Docs. 10075 at 2-3, 10323
            at 4.
 8
           Plaintiff’s MIL 2 in Booker: The Court reserved ruling until trial on evidence
 9          and testimony regarding the nature of Bard’s business, including the nature,
            quality, and usefulness of its products, the conscientiousness of its employees,
10          and references to its mission statement. Doc. 10075 at 3-4.

11         Plaintiff’s MIL 3 in Booker: The Court permitted evidence and testimony
            concerning the benefits of IVC filters, including testimony describing Bard
12          filters as “lifesaving” devices. Doc. 10258 at 8.
13         Plaintiff’s MIL 4 in Booker: The Court permitted evidence and testimony
            that IVC filters, including Bard’s filters, are within the standard of care for the
14          medical treatment of pulmonary embolism. Doc. 10258 at 8-9. Defendants
            agreed to not characterize IVC filters as the “gold standard” for the treatment
15          of pulmonary embolisms. Id. at 8.
16         Plaintiff’s MIL 5 in Booker: The Court denied as moot the motion to exclude
            evidence and argument relating to failure rates, complication rates,
17          percentages, or comparative analysis of any injuries that were not produced to
            Plaintiffs during discovery, as all such information was produced. Doc. 10075
18          at 4.
19         Plaintiff’s MIL 7 in Booker: The Court excluded evidence and argument
20          relating to prior judicial opinions about Plaintiffs’ experts, including the
            number of times their testimony has been precluded in other cases. Id.
21
           Plaintiff’s MIL 8 in Booker: The Court excluded evidence and argument that
22          a verdict against Defendants will have an adverse impact on the medical
            community, future medical device research or costs, and the availability of
23          medical care. Id. at 4-5.
24         Plaintiff’s MIL 9 in Booker: The Court deferred ruling on the relevance of
            statements or lack of statements from medical societies, including the Society
25          of Interventional Radiologists (“SIR”), until trial. Doc. 10258 at 14-18. The
            Court ultimately admitted this evidence in both the Booker and Jones
26          bellwether trials.
27         Plaintiff’s MIL 10 in Booker: The Court excluded evidence and testimony
            that Bard needed FDA consent to add warnings to its labels, send warning
28          letters to physicians and patients, or recall its filters. Id. at 18-19. The Court
            permitted evidence and argument explaining the reasons why Bard filters were


                                               27
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 28 of 101




 1           not recalled, FDA’s potential involvement in any recall effort, and the fact that
             warnings about failure rates and increased risks could not be based on MDR
 2           and MAUDE data alone. Id.
 3         Plaintiff’s MIL 11 in Booker: The Court permitted evidence and argument
            relating to the informed consent form signed by Plaintiff prior to insertion of
 4          the IVC filter, even though the form is not specific to IVC filters or Bard
            filters. Doc. 10075 at 5-6.
 5
           Plaintiff’s MIL 14 in Booker: The Court reserved ruling until trial on
 6          evidence and argument relating to background information and personal traits
 7          of Bard employees and witnesses. Id. at 7.

 8         Plaintiff’s MIL 6 in Jones: The Court permitted evidence and testimony
            concerning whether a party’s expert had been retained by the same attorneys in
 9          other litigation. Doc. 10947 at 8-9.

10         Plaintiff’s MIL 5 in Jones: The Court excluded evidence and testimony that
            Bard employees or their relatives have received Bard IVC filter implants. Id.
11          at 9-10.
12         Defendants’ MIL 2 in Jones: The Court excluded evidence and testimony of
            other lawsuits against Bard. Id. at 11.
13
           Plaintiff’s MILs 4 and 5 in Hyde: The Court permitted evidence and
14          testimony concerning Bard’s Instructions for Use (“IFU”) and SIR Guidelines.
            Doc. 12507.
15
           Plaintiff’s MIL 2 in Hyde: The Court permitted evidence and testimony
16          concerning “The Surgeon General’s Call to Action to Prevent Deep Vein
            Thrombosis and Pulmonary Embolism.” Doc. 12533 at 4-6.
17
           Defendants’ MIL 3 in Hyde: The Court permitted evidence and testimony
18          that Bard’s SNF is a reasonable alternative design. Id. at 7.
19         Defendants’ MIL 4 in Hyde: The Court excluded testimony from Dr.
20          Muehrcke about his personal feelings of betrayal and his moral and ethical
            issues with Bard’s conduct. Id. at 7-8.
21
           Defendants’ MIL 6 in Hyde: The Court permitted evidence and testimony
22          regarding informed consent. Id. at 8-9.

23         Plaintiff’s MIL 4 in Tinlin: The Court reserved ruling until trial on evidence
            and argument relating to a chart created by Defendants from their internal
24          TrackWise database regarding reporting rates of IVC filter complications.
            Doc. 17401 at 5.
25
           Plaintiff’s MIL 5 in Tinlin: The Court permitted evidence and testimony
26          concerning a chart comparing the sales of the permanent SNF with those of
            retrievable filters between 2002 and 2016. Id. at 5-6.
27
           Defendants’ MIL 3 in Tinlin: The Court permitted evidence and testimony
28          concerning the Recovery Filter Crisis Communications Plan that Bard had



                                              28
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 29 of 101




 1              prepared in 2004 to help manage damaging media coverage about a Recovery
                migration death. Id. at 11-12.
 2
             Defendants’ MIL 4 in Tinlin: The Court excluded evidence and testimony
 3            concerning Dr. Muehrcke’s untimely disclosed opinion that one of his patients
              died from cardiac tamponade caused by a fractured strut that had embolized to
 4            her heart. Id. at 12-13.
 5
                   6.       Deposition Designation Rulings.
 6
            The Court has ruled on numerous objections to deposition designations for trial
 7
     and refers the transferor courts to the following orders: 5
 8
 9
                            Deponent                      Depo. Date     Doc. No(s).
10
11          Bill Altonaga                                 10/22/2013    10497, 10922

12          Christine Brauer                              05/23/2014    10922,
13                                                         08/02/2017   10922
14          David Ciavarella                              11/12/2013    10403
15
            Gary Cohen                                     01/25/2017   10438
16
            Robert Cortelezzi                             11/11/2016    10438, 11064
17
            Len DeCant                                     05/24/2016   10438, 11080
18
19          John DeFord                                    06/02/2016   10524, 11080
20          Mary Edwards                                   01/20/2014   10438
21          Robert Ferrara                                 04/17/2017   10438
22
            Chris Ganser                                   10/11/2016   10438, 11073
23
            Jason Greer                                    08/11/2014   10438, 10922
24
25          Janet Hudnall                                 11/01/2013    10403

26
27
            5
            In addition to the depositions identified in the table above, the Court ruled on
28   numerous objections to case-specific deposition designations for trial.



                                                   29
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 30 of 101




 1
                          Deponent             Depo. Date     Doc. No(s).
 2
          Brian Hudson                         01/17/2014    10403
 3
 4        John Lehmann                         08/07/2014    10922

 5        William Little                       07/27/2016    10438, 11064
 6        John McDermott                       02/05/2014    10438
 7
          Patrick McDonald                     07/29/2016    10486, 11064
 8
          Mark Moritz                          07/18/2017    10922
 9
10        Daniel Orms                          08/16/2016    10403, 11073

11        Abithal Raji-Kubba                   07/18/2016    11064
12        Gin Schulz                           01/30/2014    10403
13
          Christopher Smith                    08/03/2017    11073
14
          William Stavropoulos                 02/01/2017    10524
15
          Jack Sullivan                        11/03/2016    10486,
16
                                               09/16/2016    11080
17
18        Melanie Sussman                      04/07/2017    11073

19        Mehdi Syed                           03/02/2018    11313
20        Scott Trerotola                      01/20/2017    10524
21
          Douglas Uelmen                       10/04/2013    10403, 11080
22
          Carol Vierling                       05/11/2016    10486, 11073
23
24        Mark Wilson                          01/31/2017    10922

25        Natalie Wong                         10/18/2016    10403
26        John Worland                         03/16/2011    17582
27
28



                                         30
     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 31 of 101




 1                 7.     Subject Matter Jurisdiction Ruling.
 2          The parties identified cases in the MDL for which federal subject matter
 3   jurisdiction does not exist. Docs. 20210, 21410, 21552. No federal question jurisdiction
 4   exists under 28 U.S.C. § 1331 because the master complaint asserts no federal claim and
 5   the state law claims alleged in the complaint do not depend on the resolution of a federal
 6   law question. Doc. 364 ¶¶ 166-349. For purposes of diversity jurisdiction under 28
 7   U.S.C. § 1332, Defendant C. R. Bard, Inc. is a citizen of New Jersey and Defendant Bard
 8   Peripheral Vascular, Inc. is a citizen of Arizona. See id. ¶¶ 11-12. Thus, complete
 9   diversity between the parties does not exist in any case where each Defendant is a named
10   party and Plaintiff is a resident of either Arizona or New Jersey. See Doc. 20210-1.
11          Plaintiffs in most of the cases without subject matter jurisdiction agreed to a
12   dismissal without prejudice. See id. Plaintiffs in other cases opposed dismissal, but
13   provided no reason why the cases should not be dismissed. See id. The Court dismissed
14   without prejudice multiple cases for lack of subject matter jurisdiction. Docs. 20667,
15   21461, 21579, 21741. Some of these cases may be refiled in state court. See Doc.
16   20210-1.
17          I.     Further Proceedings in Remanded or Transferred Cases.
18                 1.     General Discovery.
19          Because all general fact and expert discovery has been completed in this MDL, the
20   courts receiving these cases need not be concerned with facilitating general expert,
21   corporate, and third-party discovery. This observation is not meant to restrict the power
22   of receiving courts for good cause or in the interest of justice to address issues that may
23   be unique and relevant in a remanded or transferred case.
24                 2.     Case-Specific Discovery and Trial Preparation.
25          According to the parties, the status of the remaining discovery and other pretrial
26   issues for the cases being remanded or transferred, and the estimated time needed to
27   resolve such issues and make the cases ready for trial, will be determined on remand or
28   transfer. Final trial preparation in the bellwether trials was governed by certain Court



                                                 31
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 32 of 101




 1   orders. See Docs. 8871, 10323, 10587, 11011, 11320, 11321, 11659, 11871, 12061,
 2   12853, 12971.
 3          J.     Documents to Be Sent to Receiving Courts.
 4          If the Panel agrees with the Court’s suggestion of remand of the cases listed on
 5   Schedule A and issues a final remand order (“FRO”), the Clerk of the Court for this
 6   District will issue a letter to the transferor courts, via email, setting out the process for
 7   transferring the case. The letter and certified copy of the FRO will be sent to the
 8   transferor courts’ email addresses.
 9          The parties have submitted a stipulated designation of record for remanded cases.
10   Doc. 21644-4; see J.P.M.L Rule 10.4(a). Upon receipt of the FRO, the Clerk of this
11   District shall transmit to the transferor court the following: (1) a copy of the individual
12   docket sheet for the remanded action, (2) a copy of the master docket sheet in this MDL,
13   (3) the entire file for the remanded action, as originally received from the transferor
14   district, and (4) the record on remand designated by the parties. See Doc. 21644-4;
15   J.P.M.L Rule 10.4(b).
16          The Court has concluded that the cases listed on Schedule B should be transferred
17   to appropriate districts pursuant to 28 U.S.C. § 1404(a). Upon receipt of this transfer
18   order, the Clerk for this District shall follow the same procedures prescribed above for
19   each of the individual cases listed on Schedule B.
20          If a party believes that the docket sheet for a particular case being remanded or
21   transferred is not correct, a party to that case may, with notice to all other parties in the
22   case, file with the receiving court a designation amending the record. Upon receiving
23   such designation, the receiving court may make any needed changes to the docket. If the
24   docket is revised to include additional documents, the parties should provide those
25   documents to the receiving court.
26   ///
27   ///
28   ///



                                                  32
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 33 of 101




 1   IV.    Conclusion.
 2          Pursuant to J.P.M.L. Rule 10.1(b)(i), the Court suggests that the Panel remand the
 3   cases listed on Schedule A to the transferor districts for further proceedings. The Clerk
 4   shall forward a certified copy of this order to the Panel.
 5          Pursuant to 28 U.S.C. § 1404(a), the Clerk of this District is directed to transfer
 6   the cases listed on Schedule B to appropriate districts for further proceedings.
 7          IT IS SO ORDERED.
 8          Dated this 9th day of February, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  33
                         Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 34 of 101


                    In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                          SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                             Schedule A – Cases to Be Remanded to Transferor Courts
                                                (February 9, 2021)




                 Plaintiffs                Current Case Number       Transferor Court and Case Number

                                                                                   Mo. E.D
Nicol, James                             2:16-cv-02853-PHX-DGC
                                                                                 4:16-cv-1233
                                                                                   N.Y. S.D.
Pasha, Yusef S                           2:17-cv-03899-PHX-DGC
                                                                                1:17-cv-07878
                                                                                     N.J.
Tice, Shane                              2:16-cv-00832-PHX-DGC.
                                                                          3:15-cv-08669-MAS-LGH
                                                                                   Ga. N.D.
Williams, Tamika E                       2:15-cv-01956-PHX-DGC
                                                                              1:15-cv-03045-AT




                                                        1
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 35 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)




                                                 Current Case Number               Transferee Court
                 Plaintiff
Smith, Patricia Lynn                     2:18-cv-03407-PHX-DGC                Alaska

Burroughs, Ronnie D                      2:19-cv-00459-PHX-DGC                Ala. M.D.

Hill, Shuane Tobert                      2:19-cv-03443-PHX-DGC                Ala. M.D.
Riley, Jill S                            2:18-cv-01148-PHX-DGC                Ala. M.D.

Coats, Russell                           2:16-cv-02136-PHX-DGC                Ala. N.D.

Davis, Donald                            2:19-cv-03501-PHX-DGC                Ala. N.D.
Head, Carol Ruth                         2:19-cv-02630-PHX-DGC                Ala. N.D.

Hyche, Joel                              2:19-cv-02715-PHX-DGC                Ala. N.D.

Ingle, Laura M                           2:19-cv-03149-PHX-DGC                Ala. N.D.
Keene, Thomas                            2:17-cv-03996-PHX-DGC                Ala. N.D.

Powell, Jonathon                         2:19-cv-02353-PHX-DGC                Ala. N.D.

Warren, Cecil Vester                     2:19-cv-04181-PHX-DGC                Ala. N.D.
Thomas, Vincent Wayne                    2:16-cv-01221-PHX-DGC                Ala. S.D.


                                                     1
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 36 of 101


                In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


Turner, Lakeisha M                        2:19-cv-03171-PHX-DGC                Ala S.D.
Allred, Dewayne M                         2:18-cv-03856-PHX-DGC                Ark. E.D.

Paxton, James A                           2:17-cv-01775-PHX-DGC                Ark. E.D.

Stephens, Patricia L                      2:16-cv-04292-PHX-DGC                Ark. E.D.
Wilcox, Diana J                           2:19-cv-02713-PHX-DGC                Ark. E.D.

Canley, Tysha                             2:18-cv-03193-PHX-DGC                Ark. W.D.

Hunter, Mark Allen                        2:19-cv-03187-PHX-DGC                Ark. W.D.
Sutton, Rodney V                          2:17-cv-02208-PHX-DGC                Ark. W.D.

Wilhite, Cindy Denise                     2:17-cv-01933-PHX-DGC                Ark. W.D.

Bowen, Rozalynne                          2:19-cv-02375-PHX-DGC                Cal. C.D.
Contreras, Junnigh                        2:17-cv-00857-PHX-DGC                Cal. C.D.

Dew, John                                 2:19-cv-01873-PHX-DGC                Cal. C.D.

Grafton, Bennie                           2:19-cv-02808-PHX-DGC                Cal. C.D.
Hernandez, Jimmy R                        2:19-cv-03752-PHX-DGC                Cal. C.D.

Hillstock, Kevin Louis                    2:18-cv-04177-PHX-DGC                Cal. C.D.


                                                      2
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 37 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Komosa, Anila                            2:18-cv-01793-PHX-DGC                Cal. C.D.
Lee, Rumell Gerard                       2:19-cv-01136-PHX-DGC                Cal. C.D.

Sandoval, Laura                          2:19-cv-04199-PHX-DGC                Cal. C.D.

Solis, Danielle                          2:19-cv-01893-PHX-DGC                Cal. C.D.
Solties, Michelle                        2:18-cv-01809-PHX-DGC                Cal. C.D.

Trudel, Gaetan                           2:19-cv-03167-PHX-DGC                Cal. C.D.

Vanderupwich, Robert                     2:19-cv-00145-PHX-DGC                Cal. C.D.
Williams, Juanita L                      2:19-cv-01646-PHX-DGC                Cal. C.D.

Adams, Issac Desmond                     2:17-cv-03352-PHX-DGC                Cal. E.D.

Baker, Tara                              2:18-cv-00405-PHX-DGC                Cal. E.D.
Cheap, Pasqualina M                      2:19-cv-02329-PHX-DGC                Cal. E.D.

Encalade, Tammy                          2:18-cv-04558-PHX-DGC                Cal. E.D.

Hoyopatubbi, Deborah Charlene            2:18-cv-00687-PHX-DGC                Cal. E.D.
Lee, Micheline Elaine                    2:19-cv-03977-PHX-DGC                Cal. E.D.

Lee, Mister JC                           2:19-cv-01897-PHX-DGC                Cal. E.D.


                                                     3
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 38 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


McKinney, Christine                       2:19-cv-01797-PHX-DGC                Cal. E.D.
Olsen, Joseph E                           2:18-cv-02044-PHX-DGC                Cal. E.D.

Anberg, Jeanne R                          2:18-cv-01799-PHX-DGC                Cal. N.D.

Smith, James B                            2:18-cv-01831-PHX-DGC                Cal. N.D.
Leyva, Elizabeth                          2:16-cv-01758-PHX-DGC                Cal. S.D.

Dale, Heather                             2:18-cv-00894-PHX-DGC                Colo.

Ortiz, Rosa                               2:19-cv-04229-PHX-DGC                Colo.
Perez, Manuel                             2:17-cv-01064-PHX-DGC                Colo.

Stroh, Linda Dianne                       2:19-cv-03451-PHX-DGC                Colo.

Wisniach, Rose E                          2:16-cv-04312-PHX-DGC                Colo.
Dengler, Mary                             2:18-cv-00592-PHX-DGC                Conn.

Forbes, Christopher L                     2:19-cv-00464-PHX-DGC                Conn.

Goodman, Lisa                             2:19-cv-03764-PHX-DGC                Conn.
Gowash, Kenneth F                         2:18-cv-04518-PHX-DGC                Conn.

Perry, Elbert Porter                      2:19-cv-04027-PHX-DGC                Conn.


                                                      4
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 39 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                        SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                             Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Russell, Sr, William P                   2:19-cv-02758-PHX-DGC                Conn.
Smith, Donitta Rene                      2:19-cv-04013-PHX-DGC                D.C.
Williamson, Michael                      2:16-cv-04115-PHX-DGC                D.C.
Fletcher, Louis Floyd                    2:16-cv-01820-PHX-DGC                Del.
Barnhill, Eric M                         2:18-cv-02832-PHX-DGC                Fla. M.D.

Bernet, Harry R                          2:19-cv-02673-PHX-DGC                Fla. M.D.

Bernstein, Helene                        2:16-cv-01775-PHX-DGC                Fla. M.D.
Burt, Lauren Alice                       2:18-cv-04121-PHX-DGC                Fla. M.D.

Cobe, Richard                            2:19-cv-03876-PHX-DGC                Fla. M.D.

Coleman, Curtis E                        2:17-cv-03698-PHX-DGC                Fla. M.D.
Conner, Franklin Glenn                   2:17-cv-04387-PHX-DGC                Fla. M.D.

Croft, Myrtis Marie                      2:18-cv-03743-PHX-DGC                Fla. M.D.

Duncan, Roxanne Elizabeth                2:18-cv-04562-PHX-DGC                Fla. M.D.
England, Linda Ann                       2:18-cv-01142-PHX-DGC                Fla. M.D.

Frieri, Luis A                           2:19-cv-02700-PHX-DGC                Fla. M.D.


                                                     5
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 40 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Garvin, Zachary                         2:16-cv-04417-PHX-DGC                Fla. M.D.
Gibson, Angela                          2:16-cv-04009-PHX-DGC                Fla. M.D.

Gray, Amy                               2:19-cv-02701-PHX-DGC                Fla. M.D.

Hargrove, Betty Jean                    2:19-cv-03341-PHX-DGC                Fla. M.D.
Hepler, Kim M                           2:16-cv-00630-PHX-DGC                Fla. M.D.

Hostos, Zovema                          2:19-cv-04022-PHX-DGC                Fla. M.D.

Hunter, Kemene A                        2:18-cv-04369-PHX-DGC                Fla. M.D.
Interlandi, Brenda Kay                  2:19-cv-03866-PHX-DGC                Fla. M.D.

Jordan, Eileen                          2:18-cv-01343-PHX-DGC                Fla. M.D.

Lee, Janice P                           2:18-cv-03573-PHX-DGC                Fla. M.D.
Loewer, Sr, Sean Parker                 2:17-cv-02966-PHX-DGC                Fla. M.D.

McCright, LaVaunn                       2:18-cv-01144-PHX-DGC                Fla. M.D.

McNeill, Robin                          2:19-cv-03743-PHX-DGC                Fla. M.D.
Meredith, James R                       2:19-cv-02184-PHX-DGC                Fla. M.D.

Millen, Betty Jean                      2:18-cv-04137-PHX-DGC                Fla. M.D.


                                                    6
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 41 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Niblick, Kenrick Laverne                2:19-cv-03266-PHX-DGC                Fla. M.D.
Schultz, Ethel M                        2:19-cv-02276-PHX-DGC                Fla. M.D.

Shockley, Sr, William Joseph            2:18-cv-00314-PHX-DGC                Fla. M.D.

Smith, Douglas K                        2:19-cv-03450-PHX-DGC                Fla. M.D.
Smith, Rodney Lenear                    2:19-cv-01894-PHX-DGC                Fla. M.D.

Strief, Terry Lee                       2:19-cv-03151-PHX-DGC                Fla. M.D.

Tait, Virginia                          2:19-cv-03028-PHX-DGC                Fla. M.D.
Thompson, Alric                         2:19-cv-03267-PHX-DGC                Fla. M.D.

Tovar, Frank Edward                     2:18-cv-03606-PHX-DGC                Fla. M.D.

Trenkle, Angel Damaris                  2:19-cv-01018-PHX-DGC                Fla. M.D.
Walker, Nancy J                         2:16-cv-04304-PHX-DGC                Fla. M.D.

Bradam, Jerry                           2:19-cv-03713-PHX-DGC                Fla. N.D.

Hiatt, Neal                             2:19-cv-00799-PHX-DGC                Fla. N.D.
MacEachern, David A                     2:17-cv-02497-PHX-DGC                Fla. N.D.

Mixson, Joseph Catlin                   2:16-cv-00268-PHX-DGC                Fla. N.D.


                                                    7
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 42 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                        SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                             Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Chery, Antoine J                         2:18-cv-03523-PHX-DGC                Fla. S.D.
Cruz, Zunilda                            2:18-cv-03060-PHX-DGC                Fla. S.D.

Garbarino, Jessica M                     2:19-cv-02638-PHX-DGC                Fla. S.D.

Greggs, Arnold                           2:19-cv-00242-PHX-DGC                Fla. S.D.
Haas, James                              2:17-cv-04177-PHX-DGC                Fla. S.D.

Henion, Robert                           2:16-cv-01222-PHX-DGC                Fla. S.D.

Lewis, Lashan                            2:19-cv-03442-PHX-DGC                Fla. S.D.
McDonald, Frederick                      2:19-cv-02765-PHX-DGC                Fla. S.D.

Nolte, John Richard                      2:18-cv-03749-PHX-DGC                Fla. S.D.

Osborne, Jeffrey Robert                  2:18-cv-01145-PHX-DGC                Fla. S.D.
Pinckney, VaRawn                         2:19-cv-01964-PHX-DGC                Fla. S.D.

Roach, Patsy                             2:19-cv-01001-PHX-DGC                Fla. S.D.

Sherwin, Louis Lee                       2:16-cv-03962-PHX-DGC                Fla. S.D.
Silva, Felipe Alberto                    2:19-cv-02626-PHX-DGC                Fla. S.D.

Thomas, Marvin                           2:19-cv-00219-PHX-DGC                Fla. S.D.


                                                     8
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 43 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Tomlinson, Gary                         2:16-cv-00235-PHX-DGC                Fla. S.D.
Walton, Edward                          2:19-cv-02290-PHX-DGC                Fla. S.D.

Wantuck, Erik Roger                     2:19-cv-03162-PHX-DGC                Fla. S.D.

Ward, Jamel Abdul                       2:19-cv-03760-PHX-DGC                Fla. S.D.
Weber, III, Louis Henry                 2:19-cv-01169-PHX-DGC                Fla. S.D.

Weir, Mary                              2:19-cv-02695-PHX-DGC                Fla. S.D.
Wright, Christine                       2:19-cv-00126-PHX-DGC                Fla. S.D.
Epps, Antonio Johan                     2:19-cv-01636-PHX-DGC                Ga. M.D.

Franks, Kimberly                        2:17-cv-01551-PHX-DGC                Ga. M.D.

Hayes, Ronald F                         2:18-cv-04142-PHX-DGC                Ga. M.D.
Howard, Jr, Henry Johnson               2:18-cv-01041-PHX-DGC                Ga. M.D.

Jenkins, Bridgette                      2:19-cv-00177-PHX-DGC                Ga. M.D.

Jester, Dena J                          2:19-cv-03945-PHX-DGC                Ga. M.D.
Climpson, Gale                          2:19-cv-03314-PHX-DGC                Ga. N.D.

Cuzzourt, Barbara Marie                 2:19-cv-03188-PHX-DGC                Ga. N.D.


                                                    9
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 44 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


Dukes, Benjamin                           2:18-cv-03629-PHX-DGC                Ga. N.D.
Flymn, Marilyn                            2:19-cv-03197-PHX-DGC                Ga. N.D.

Jackson, Edna M                           2:18-cv-03427-PHX-DGC                Ga. N.D.

Jett, John                                2:18-cv-03634-PHX-DGC                Ga. N.D.
Johnson, Lulisa                           2:19-cv-03260-PHX-DGC                Ga. N.D.

Johnson-Winfrey, Sophelia                 2:17-cv-04301-PHX-DGC                Ga. N.D.

McMillan, Allen A                         2:18-cv-03572-PHX-DGC                Ga. N.D.
Middlebrooks, Felicia Renee               2:19-cv-03344-PHX-DGC                Ga. N.D.

Parks, Billy E                            2:19-cv-00181-PHX-DGC                Ga. N.D.

Parks, Gerard Miguel                      2:17-cv-00199-PHX-DGC                Ga. N.D.
Ramsey, Jr, Perry                         2:19-cv-03263-PHX-DGC                Ga. N.D.

Gilmore, Teresa                           2:18-cv-03909-PHX-DGC                Ga. S.D.

Haffa, Brenda                             2:18-cv-04868-PHX-DGC                Ga. S.D.
Kirkland, Jr, Robert                      2:17-cv-03936-PHX-DGC                Ga. S.D.

Mathis, Reginald                          2:17-cv-03469-PHX-DGC                Ga. S.D.


                                                     10
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 45 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Turner, John Trevor                      2:16-cv-00816-PHX-DGC                Ga. S.D.
Grant, James L                           2:17-cv-04425-PHX-DGC                Iowa S.D.

Daily, Ashley R                          2:18-cv-01141-PHX-DGC                Idaho

Adolphson, James C                       2:16-cv-04099-PHX-DGC                Ill. C.D.
Chandler, Ellen                          2:17-cv-02602-PHX-DGC                Ill. C.D.

Donohoe, Melinda                         2:18-cv-00779-PHX-DGC                Ill. C.D.

Earl, Kenneth A                          2:18-cv-02911-PHX-DGC                Ill. C.D.
Schneider, Charles A                     2:18-cv-01691-PHX-DGC                Ill. C.D.

Casado, Rosalinda                        2:16-cv-03831-PHX-DGC                Ill. N.D.

Harper, Lagone                           2:19-cv-00182-PHX-DGC                Ill. N.D.
Ostap, Jerry A                           2:16-cv-02342-PHX-DGC                Ill. N.D.

Palhegyi, Thomas                         2:18-cv-03582-PHX-DGC                Ill. N.D.

Taylor, Edna                             2:19-cv-01584-PHX-DGC                Ill. N.D.
Tribble, Annie L                         2:19-cv-03339-PHX-DGC                Ill. N.D.

Zeledon, Frank                           2:18-cv-04423-PHX-DGC                Ill. N.D.


                                                    11
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 46 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Stevens, Bill R                          2:18-cv-03823-PHX-DGC                Ill. S.D.
Collins, Darleen Sue                     2:19-cv-04088-PHX-DGC                Ind. N.D.

Godsell, Daniel E                        2:18-cv-02091-PHX-DGC                Ind. N.D.

Koop, Susan Gaynelle                     2:19-cv-03448-PHX-DGC                Ind. N.D.
Walter, Casey L                          2:17-cv-02609-PHX-DGC                Ind. N.D.

Zigler, Morris D                         2:18-cv-03591-PHX-DGC                Ind. S.D.

Crawford, Erica S                        2:18-cv-00454-PHX-DGC                Ind. W.D.

Petty, Mathew Allan                      2:18-cv-00456-PHX-DGC                Ind. W.D.

Sligh, Kimberly Renee                    2:18-cv-00459-PHX-DGC                Ind. W.D.

Burton-Wells, Kimberly S                 2:19-cv-04077-PHX-DGC                Kan.
Foy, Darrin                              2:19-cv-00443-PHX-DGC                Kan.

Jeannotte, Jeffrey                       2:19-cv-03261-PHX-DGC                Kan.

Anderson, Philip Dale                    2:19-cv-02612-PHX-DGC                Ky. E.D.
Boggs, Kristina R                        2:19-cv-02947-PHX-DGC                Ky. E.D.

Felty, Glenn R                           2:18-cv-02697-PHX-DGC                Ky. E.D.


                                                    12
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 47 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


Henry, Jeffery Scott                      2:19-cv-03262-PHX-DGC                Ky. E.D.
Hurt, Brenda                              2:16-cv-04308-PHX-DGC                Ky. E.D.

Martin, Alisha Darae                      2:18-cv-04162-PHX-DGC                Ky. E.D.

Mitchell, Raymond Lee                     2:19-cv-00163-PHX-DGC                Ky. E.D.
Moore, Tonya M                            2:19-cv-02337-PHX-DGC                Ky. E.D.

Anderson, Paris R                         2:18-cv-03840-PHX-DGC                Ky. W.D.

Cecil, William                            2:17-cv-00666-PHX-DGC                Ky. W.D.
Harper, James                             2:19-cv-00221-PHX-DGC                Ky. W.D.

Peters, Terry                             2:18-cv-00396-PHX-DGC                Ky. W.D.

Agnelly, John                             2:16-cv-00608-PHX-DGC                La. E.D.
Dembinski, Daniel John                    2:19-cv-01456-PHX-DGC                La. E.D.

Hall, Joshua                              2:19-cv-01140-PHX-DGC                La. M.D.

Armstrong, Undre C                        2:19-cv-03168-PHX-DGC                La. W.D.
Ray, Dan                                  2:19-cv-03159-PHX-DGC                La. W.D.

Hartwell, Steven                          2:18-cv-02698-PHX-DGC                Mass.


                                                     13
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 48 of 101


               In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Matton, Edmond                           2:19-cv-04092-PHX-DGC                Mass.
Stuart, Michael B                        2:18-cv-03381-PHX-DGC                Mass.

Sylvester, Armand                        2:18-cv-02309-PHX-DGC                Mass.

Bradford, Anthony J                      2:16-cv-04148-PHX-DGC                M.D.
Cooper, Tyrone Michael                   2:17-cv-01355-PHX-DGC                M.D.

Crabtree, Eleanor E                      2:16-cv-04153-PHX-DGC                M.D.

Gerideau, Derick Jermaine                2:17-cv-00411-PHX-DGC                M.D.
Ivison, Josephine A                      2:19-cv-02335-PHX-DGC                M.D.

Jackson, Lennard K                       2:19-cv-03480-PHX-DGC                M.D.

Johnson, Donald Alvin                    2:19-cv-02643-PHX-DGC                M.D.
Manning, Thomas Joseph                   2:17-cv-00865-PHX-DGC                M.D.

McKeiver, Valerie                        2:18-cv-03607-PHX-DGC                M.D.

Perry, Angela L                          2:19-cv-03172-PHX-DGC                M.D.
Stewardson, Stephen Wesley               2:19-cv-02697-PHX-DGC                M.D.

Blue-Thomas, Bianca J                    2:18-cv-03249-PHX-DGC                Mich. E.D.


                                                    14
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 49 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                     SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Kolito, Ronald E                        2:18-cv-01805-PHX-DGC                Mich. E.D.
Realy, Paulette M                       2:18-cv-04477-PHX-DGC                Mich. E.D.

Reaves, Rodney L                        2:19-cv-03769-PHX-DGC                Mich. E.D.

Marenger, Penny                         2:19-cv-03157-PHX-DGC                Mich. W.D.
Wheeler, Melinda May                    2:18-cv-03114-PHX-DGC                Mich. W.D.

Beckey, Michael                         2:18-cv-03609-PHX-DGC                Minn.

Vukovich, Linda                         2:19-cv-00980-PHX-DGC                Minn.
Buchanan, Kelly Burt                    2:19-cv-03166-PHX-DGC                Mo. E.D.

DuFrenne, Mariette E                    2:18-cv-01808-PHX-DGC                Mo. E.D.

Geppert, Lonnie M                       2:19-cv-03312-PHX-DGC                Mo. E.D.
Hartt, George                           2:19-cv-03789-PHX-DGC                Mo. E.D.

Jones, Cynetta                          2:19-cv-03447-PHX-DGC                Mo. E.D.

Lauer, Timothy                          2:19-cv-00113-PHX-DGC                Mo. E.D.
Ousley, Dennis Alvin                    2:19-cv-02323-PHX-DGC                Mo. E.D.

Winkelmann, Sr, James A                 2:18-cv-03198-PHX-DGC                Mo. E.D.


                                                   15
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 50 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Decker, Barbara J                        2:18-cv-04119-PHX-DGC                Mo. W.D.
Fletcher, Steven David                   2:19-cv-03716-PHX-DGC                Mo. W.D.

Henley, Ginger Geraldine                 2:19-cv-03949-PHX-DGC                Mo. W.D.

Holloway, Michelle E                     2:19-cv-01063-PHX-DGC                Mo. W.D.
Mace, Larry Melvin                       2:18-cv-02731-PHX-DGC                Mo. W.D.

Barnett, Stephanie                       2:19-cv-02875-PHX-DGC                Miss. N.D.

Cunningham, Chelsey                      2:19-cv-04130-PHX-DGC                Miss. N.D.
Dillard, Calvin                          2:19-cv-02764-PHX-DGC                Miss. N.D.

Hamp, Syreeta L                          2:19-cv-03788-PHX-DGC                Miss. N.D.

Morgan, Albert R                         2:18-cv-04447-PHX-DGC                Miss. N.D.
Neal, Jeff                               2:19-cv-03270-PHX-DGC                Miss. N.D.

Thomas, Carrie L                         2:18-cv-04450-PHX-DGC                Miss. N.D.

Goodman, Brian K                         2:19-cv-02289-PHX-DGC                Miss. S.D.

Gray, Dorothy Jean                       2:19-cv-04238-PHX-DGC                Miss. S.D.

Hamilton, Gary F                         2:16-cv-01581-PHX-DGC                Miss. S.D.


                                                    16
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 51 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Haralson, Candace D                      2:19-cv-00642-PHX-DGC                Miss. S.D.
Huffman, Roger N                         2:18-cv-03488-PHX-DGC                Miss. S.D.

Jones, Paul Bedford                      2:19-cv-03253-PHX-DGC                Miss. S.D.

Lott, Nancy B                            2:19-cv-03916-PHX-DGC                Miss. S.D.
Parker, Dennis R                         2:19-cv-04299-PHX-DGC                Miss. S.D.

Peavy, Aaron                             2:18-cv-01800-PHX-DGC                Miss. S.D.

Pitts, Robin                             2:19-cv-01081-PHX-DGC                Miss. S.D.
VanNorman, Leah                          2:18-cv-04258-PHX-DGC                Miss. S.D.

Menicucci, Belva L                       2:19-cv-00179-PHX-DGC                Mont.

Mitchell, Mary                           2:19-cv-02528-PHX-DGC                N.C. E.D.
Solomon, Shirley Mae                     2:19-cv-02282-PHX-DGC                N.C. E.D.

Watts, Christy A                         2:17-cv-03449-PHX-DGC                N.C. E.D.

Taylor, Ricky Lee                        2:19-cv-02229-PHX-DGC                N.C. M.D.
Terrell, Donald                          2:18-cv-04490-PHX-DGC                N.C. M.D.

Mason, Devin L                           2:18-cv-03768-PHX-DGC                N.C. W.D.


                                                    17
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 52 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                     SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Parsons, Latiesha Lashea                2:16-cv-00887-PHX-DGC                N.C. W.D.
Ross, Charles Theodore                  2:18-cv-03278-PHX-DGC                N.D.

Angelina, Vincent                       2:19-cv-03169-PHX-DGC                N.J.

Barcomb, Susan Michelle                 2:18-cv-04660-PHX-DGC                N.J.
Britt, Stephanie                        2:18-cv-03170-PHX-DGC                N.J.

Contos, Frank Thomas                    2:19-cv-03350-PHX-DGC                N.J.

Crocker, Terrance                       2:18-cv-03167-PHX-DGC                N.J.
Davis, Donald L                         2:18-cv-04659-PHX-DGC                N.J.

Godfrey, James                          2:19-cv-03351-PHX-DGC                N.J.

Greene, David                           2:19-cv-03581-PHX-DGC                N.J.
Ireland, Jr, James                      2:19-cv-03792-PHX-DGC                N.J.

Kiley, Sr, Timothy                      2:18-cv-03166-PHX-DGC                N.J.

Lazaros, Harry                          2:18-cv-02994-PHX-DGC                N.J.
Mashburn, Barbara Ann                   2:19-cv-00704-PHX-DGC                N.J.

Murphy, Orndary Foster                  2:17-cv-01225-PHX-DGC                N.J.


                                                   18
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 53 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Paffel, Bridget                          2:18-cv-02456-PHX-DGC                N.J.
Rasmussen, Stacie A                      2:19-cv-03582-PHX-DGC                N.J.

Rennick, Jerry K                         2:19-cv-03353-PHX-DGC                N.J.

Sirin, Milissa                           2:19-cv-03586-PHX-DGC                N.J.
Stephens, Chico                          2:19-cv-04211-PHX-DGC                N.J.

Yoho, Heather                            2:18-cv-03172-PHX-DGC                N.J.

Angelo, Mark Anthony                     2:17-cv-01385-PHX-DGC                N.M.
Claude, Virgil Ray                       2:19-cv-03153-PHX-DGC                N.M.

Crooker, Karen                           2:17-cv-00521-PHX-DGC                N.M.

Gallegos, Anna                           2:19-cv-03436-PHX-DGC                N.M.
Garcia, Michael                          2:19-cv-03774-PHX-DGC                N.M.

Izor, William                            2:19-cv-03495-PHX-DGC                N.M.

Colucci, Dominic S                       2:18-cv-04924-PHX-DGC                Nev.
Edging, Michael W                        2:17-cv-02960-PHX-DGC                Nev.

Fairchild, Patricia                      2:17-cv-03885-PHX-DGC                Nev.


                                                    19
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 54 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                     SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Griego, Nestor                          2:19-cv-00929-PHX-DGC                Nev.
Hilton, Glen R                          2:19-cv-03152-PHX-DGC                Nev.

Penkowicz, Deiter John                  2:19-cv-03452-PHX-DGC                Nev.

Small, Jessica Lee                      2:19-cv-04086-PHX-DGC                Nev.
Benitez, Shashawna E Jones              2:16-cv-04111-PHX-DGC                N.Y. E.D.

Costanzo, Nicole                        2:17-cv-00460-PHX-DGC                N.Y. E.D.

DelPrete, Robert                        2:19-cv-04062-PHX-DGC                N.Y. E.D.
Edwards, Monica                         2:16-cv-02785-PHX-DGC                N.Y. E.D.

Murphy, Cecilia                         2:19-cv-01924-PHX-DGC                N.Y. E.D.

Tsomos, Brigitte                        2:16-cv-01132-PHX-DGC                N.Y. E.D.
Turner, Clevon                          2:19-cv-02029-PHX-DGC                N.Y. E.D.

Walker, Heather                         2:19-cv-03707-PHX-DGC                N.Y. E.D.

Bush, Edward Eugene                     2:16-cv-04017-PHX-DGC                N.Y. N.D.
Drea, Karen L                           2:18-cv-04084-PHX-DGC                N.Y. N.D.

Forkey, Ann M                           2:18-cv-01938-PHX-DGC                N.Y. N.D.


                                                   20
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 55 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                     SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Wennet, Norman F                        2:19-cv-02277-PHX-DGC                N.Y. N.D.
Orgad, Stephanie                        2:16-cv-02799-PHX-DGC                N.Y. S.D.

Patton, Lyn E                           2:19-cv-02714-PHX-DGC                N.Y. S.D.

Rhoden, Sr, Hugh M                      2:19-cv-00593-PHX-DGC                N.Y. S.D.
Smith, Remie J                          2:18-cv-02130-PHX-DGC                N.Y. S.D.

Vails, Eleanor L                        2:17-cv-03413-PHX-DGC                N.Y. S.D.

Zayat, Sam                              2:17-cv-00997-PHX-DGC                N.Y. S.D.
Amatore, Rosalie M                      2:17-cv-03864-PHX-DGC                N.Y. W.D.

Green, Michael Lyndell                  2:18-cv-02231-PHX-DGC                N.Y. W.D.

McGreath, John                          2:19-cv-00659-PHX-DGC                N.Y. W.D.
Walker, Maurice                         2:18-cv-02699-PHX-DGC                N.Y. W.D.

Anderson, John                          2:16-cv-00270-PHX-DGC                Ohio N.D.

Anderson, Rodney B                      2:19-cv-00217-PHX-DGC                Ohio N.D.
Brendez, Jr, Andres H                   2:17-cv-01001-PHX-DGC                Ohio N.D.

Burrows, Jr, Albert W                   2:18-cv-01645-PHX-DGC                Ohio N.D.


                                                   21
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 56 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


Latina, Carl Russell                      2:17-cv-00894-PHX-DGC                Ohio N.D.
Lenart, Linda                             2:18-cv-02696-PHX-DGC                Ohio N.D.

Lutz, Daniel William                      2:18-cv-01143-PHX-DGC                Ohio N.D.

Mattwig, Michael J                        2:17-cv-01505-PHX-DGC                Ohio N.D.
McAtee, Megan                             2:19-cv-02344-PHX-DGC                Ohio N.D.

Mosher, Nancy                             2:18-cv-03286-PHX-DGC                Ohio N.D.

Overton, Victoria                         2:18-cv-00150-PHX-DGC                Ohio N.D.
Pruitt, Jessie                            2:19-cv-03869-PHX-DGC                Ohio N.D.

Pulfer, Rodney I                          2:19-cv-02710-PHX-DGC                Ohio N.D.
Shehadeh, Abdel Hameed                    2:18-cv-00768-PHX-DGC                Ohio N.D.
Smith, Carol                              2:19-cv-00904-PHX-DGC                Ohio N.D.

Smith, Lucille                            2:19-cv-02812-PHX-DGC                Ohio N.D.

Verba-Boda, Deborah J                     2:19-cv-00095-PHX-DGC                Ohio N.D.
Wilson, David Kelton                      2:19-cv-03381-PHX-DGC                Ohio N.D.

Aldridge, Milton Gregory                  2:19-cv-03173-PHX-DGC                Ohio S.D.

Frecka, Margaret C                        2:18-cv-02305-PHX-DGC                Ohio S.D.

                                                     22
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 57 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


Liston, Jessica                           2:19-cv-01167-PHX-DGC                Ohio S.D.
Richardson, Verna Kay                     2:19-cv-01698-PHX-DGC                Ohio S.D.

Williams, Gregory C                       2:16-cv-03646-PHX-DGC                Ohio S.D.

Gammon, Tammy Lynn                        2:17-cv-00267-PHX-DGC                Okla. E.D.
Lee, Verlin                               2:18-cv-01811-PHX-DGC                Okla. E.D.

Rethman, Michael Ben                      2:19-cv-00220-PHX-DGC                Okla. E.D.

Turner, Waylan N                          2:18-cv-01096-PHX-DGC                Okla. N.D.
Furr, Dennis                              2:16-cv-03386-PHX-DGC                Okla. W.D.

Hampton, Christopher                      2:16-cv-04202-PHX-DGC                Ore.

Allen, George R                           2:17-cv-03484-PHX-DGC                Pa. E.D.
Burke, Sarah                              2:18-cv-01652-PHX-DGC                Pa. E.D.

Deane, Betsie C                           2:17-cv-03288-PHX-DGC                Pa. E.D.

Deluca, Rachel                            2:16-cv-03810-PHX-DGC                Pa. E.D.
Fitzpatrick, William                      2:17-cv-03568-PHX-DGC                Pa. E.D.

Guiteras, Gregory                         2:18-cv-02495-PHX-DGC                Pa. E.D.


                                                     23
                       Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 58 of 101


                   In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                              (February 9, 2021)


Holmes, Troy A                            2:17-cv-03841-PHX-DGC                Pa. E.D.
James, Priscilla                          2:17-cv-01951-PHX-DGC                Pa. E.D.

Kanas, Theodore David                     2:19-cv-02211-PHX-DGC                Pa. E.D.

Little, Vantroy                           2:18-cv-00780-PHX-DGC                Pa. E.D.
Confer, Sr, Robert E                      2:17-cv-04678-PHX-DGC                Pa. M.D.

Henry, James E                            2:16-cv-00228-PHX-DGC                Pa. M.D.

Kissinger, David A                        2:17-cv-03074-PHX-DGC                Pa. M.D.
Knarr, Noble J                            2:18-cv-01802-PHX-DGC                Pa. M.D.

Seeger, Ruth Ann                          2:18-cv-04262-PHX-DGC                Pa. M.D.

Himes, Danielle R                         2:19-cv-03313-PHX-DGC                Pa. W.D.

Samuels, Robert A                         2:19-cv-00658-PHX-DGC                Pa. W.D.

McKee, Pamela M                           2:19-cv-00175-PHX-DGC                R.I.

Clea, Pia                                 2:17-cv-01362-PHX-DGC                S.C.
Coleman, Bruce B                          2:19-cv-02759-PHX-DGC                S.C.

Lanham, Jasson T                          2:18-cv-03699-PHX-DGC                S.C.


                                                     24
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 59 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Morgan, James Ronald                     2:16-cv-04109-PHX-DGC                S.C.
Tanner, Laura C                          2:17-cv-03988-PHX-DGC                S.C.

Troxler, Mark L                          2:19-cv-02291-PHX-DGC                S.C.

Turner, Zackery Edward                   2:18-cv-04636-PHX-DGC                S.C.
Washington, Bessie M                     2:18-cv-03974-PHX-DGC                S.C.

Witt, Jessica L                          2:16-cv-01815-PHX-DGC                S.C.

Adkins, Miles Nicholas                   2:18-cv-01804-PHX-DGC                Tenn. E.D.
Allshouse, Deborah D                     2:16-cv-03439-PHX-DGC                Tenn. E.D.

Cole, Samuel                             2:19-cv-01413-PHX-DGC                Tenn. E.D.

Earvin, Jr, Hubert Edward                2:17-cv-01240-PHX-DGC                Tenn. E.D.
Easterle, Mark                           2:18-cv-04256-PHX-DGC                Tenn. E.D.

Hill, Charles Derek                      2:16-cv-04215-PHX-DGC                Tenn. E.D.

Polson, Jeffrey S                        2:18-cv-04699-PHX-DGC                Tenn. E.D.
Royston, Larry D                         2:17-cv-03423-PHX-DGC                Tenn. E.D.

Songer, Wesley James                     2:18-cv-03194-PHX-DGC                Tenn. E.D.


                                                    25
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 60 of 101


               In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Adams, Timothy Ora                       2:19-cv-01078-PHX-DGC                Tenn. M.D.
Balthrop, Nolan E                        2:18-cv-03842-PHX-DGC                Tenn. M.D.

Blackwood, Melissa Annette               2:17-cv-03292-PHX-DGC                Tenn. M.D.

Capps, Charles G                         2:19-cv-03147-PHX-DGC                Tenn. M.D.
Clark, Vickie Evonne                     2:19-cv-04128-PHX-DGC                Tenn. M.D.

Denson, Timothy Dell                     2:18-cv-03839-PHX-DGC                Tenn. M.D.

Frey, Richard Fredrick                   2:18-cv-02232-PHX-DGC                Tenn. M.D.
Miner, Emory Edward                      2:18-cv-03288-PHX-DGC                Tenn. M.D.

Rittenberry, Amanda                      2:19-cv-04295-PHX-DGC                Tenn. M.D.

Vaughan, Mary Ellen                      2:18-cv-03598-PHX-DGC                Tenn. M.D.
Barnes, Robert Wayne                     2:19-cv-04045-PHX-DGC                Tenn. W.D.

Hensley, Beverly Kay                     2:18-cv-03855-PHX-DGC                Tenn. W.D.

Jones, Cynthia Lynn                      2:19-cv-02341-PHX-DGC                Tenn. W.D.
King, Patty                              2:16-cv-00183-PHX-DGC                Tenn. W.D.

McNeal, Curtisteen                       2:17-cv-03642-PHX-DGC                Tenn. W.D.


                                                    26
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 61 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Cobb, Lance Anthony                      2:18-cv-04691-PHX-DGC                Tex. E.D.

Erving, Douglas Odell                    2:19-cv-02763-PHX-DGC                Tex. E.D.

Phillips, Jimmy                          2:19-cv-02270-PHX-DGC                Tex. E.D.
Rodgers, Melvin Lynn                     2:19-cv-02340-PHX-DGC                Tex. E.D.

Rucker, Janie L                          2:19-cv-02183-PHX-DGC                Tex. E.D.

Terry, Dorothy Marie                     2:18-cv-03922-PHX-DGC                Tex. E.D.
Wallace, Belva Renee                     2:17-cv-00999-PHX-DGC                Tex. E.D.

Washington, Olin                         2:19-cv-02711-PHX-DGC                Tex. E.D.

Augustus, Brenda Faye                    2:18-cv-01871-PHX-DGC                Tex. N.D.
Babcock, Kristin Marie                   2:18-cv-00407-PHX-DGC                Tex. N.D.

Bonner, Margo Denise                     2:17-cv-00998-PHX-DGC                Tex. N.D.

Buie, Hal Wesley                         2:19-cv-00759-PHX-DGC                Tex. N.D.
Florez, Brenda                           2:19-cv-03155-PHX-DGC                Tex. N.D.

Frausto, Data L                          2:19-cv-03165-PHX-DGC                Tex. N.D.
Gordon, Beulah                           2:19-cv-03411-PHX-DGC                Tex. N.D.


                                                    27
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 62 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Hayes, Curley Gene                       2:16-cv-02061-PHX-DGC                Tex. N.D.
Lewis, James Arthur                      2:19-cv-01216-PHX-DGC                Tex. N.D.

Mata, Summer D                           2:19-cv-03342-PHX-DGC                Tex. N.D.

Miller, Ben                              2:19-cv-01437-PHX-DGC                Tex. N.D.
Miramontez, Jr, David A                  2:16-cv-02622-PHX-DGC                Tex. N.D.

Moore, Carlton Lamon                     2:19-cv-00165-PHX-DGC                Tex. N.D.

Sample, Rayford                          2:19-cv-02760-PHX-DGC                Tex. N.D.
Vela, Jeffery S                          2:18-cv-02941-PHX-DGC                Tex. N.D.

Warren, Shirley                          2:18-cv-03599-PHX-DGC                Tex. N.D.

Ameel, Alexis A                          2:16-cv-02766-PHX-DGC                Tex. S.D.
Barker, James A                          2:17-cv-03656-PHX-DGC                Tex. S.D.

Fontenot, Effie                          2:18-cv-01166-PHX-DGC                Tex. S.D.

Hayes, Stanley Ervin                     2:19-cv-00096-PHX-DGC                Tex. S.D.
Holland, Race                            2:19-cv-02762-PHX-DGC                Tex. S.D.

Irwin, Alvis Lynn                        2:17-cv-03084-PHX-DGC                Tex. S.D.


                                                    28
                      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 63 of 101


                  In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                      SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                           Schedule B – Direct-Filed Cases to Be Transferred
                                             (February 9, 2021)


Legan, Verna Jean                        2:17-cv-01354-PHX-DGC                Tex. S.D.
Little, Preston                          2:18-cv-03604-PHX-DGC                Tex. S.D.

Robinson, Lonnie Mae                     2:19-cv-02547-PHX-DGC                Tex. S.D.

Timberlake, Calvin R                     2:16-cv-03999-PHX-DGC                Tex. S.D.
Trevino, Rodolfo                         2:18-cv-03309-PHX-DGC                Tex. S.D.

Whalen, Robert J                         2:18-cv-02700-PHX-DGC                Tex. S.D.

Boggs, Marvin Keith                      2:18-cv-03415-PHX-DGC                Tex. W.D.
Ford, Evelyn Elaine                      2:19-cv-04284-PHX-DGC                Tex. W.D.

Garza, Olga LQ                           2:19-cv-02639-PHX-DGC                Tex. W.D.

Zimmerle, Carlos                         2:18-cv-03254-PHX-DGC                Tex. W.D.
Jones, Ashlee Marie                      2:18-cv-02266-PHX-DGC                Utah

Bachschmid, Michael David                2:19-cv-02343-PHX-DGC                Va. E.D.

Floyd, Kenneth                           2:19-cv-02526-PHX-DGC                Va. E.D.
Foots, Bruce O                           2:18-cv-03222-PHX-DGC                Va. E.D.

LaMotte, Lisa Elisabeth                  2:16-cv-03383-PHX-DGC                Va. E.D.


                                                    29
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 64 of 101


                 In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                       SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                            Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Martin, Ronnie Jay                      2:19-cv-03268-PHX-DGC                Va. E.D.
McCullough, Marie                       2:18-cv-03602-PHX-DGC                Va. E.D.

Miller, Michael Shane                   2:18-cv-03746-PHX-DGC                Va. E.D.

Mummaw, Lisa Lynn                       2:19-cv-02189-PHX-DGC                Va. E.D.
Williams, Yolanda                       2:19-cv-03271-PHX-DGC                Va. E.D.

Blevins, Ronald Jean                    2:18-cv-02265-PHX-DGC                Va. W.D.

Fogarty, Darrell Eugene                 2:18-cv-04094-PHX-DGC                Va. W.D.
Hall, Doris Taylor                      2:19-cv-02628-PHX-DGC                Va. W.D.

Brown, Shannon                          2:16-cv-02091-PHX-DGC                Wa. W.D.

Glines, Rose Naomi                      2:19-cv-04153-PHX-DGC                Wa. W.D.
Wilson, James K                         2:18-cv-03195-PHX-DGC                Wa. W.D.

Gretz, Rebecca                          2:19-cv-02188-PHX-DGC                Wisc. E.D.

Grzeca, John Paul                       2:17-cv-02983-PHX-DGC                Wisc. E.D.
Olson, Jerald Edward                    2:18-cv-03745-PHX-DGC                Wisc. E.D.

Orlowski, Michael Lawrence              2:16-cv-04245-PHX-DGC                Wisc. E.D.


                                                   30
                     Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 65 of 101


                In Re Bard IVC Filter Products Liability Litigation, No. MDL 15-2641
                     SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
                          Schedule B – Direct-Filed Cases to Be Transferred
                                            (February 9, 2021)


Rewolinski, Scott                       2:19-cv-04001-PHX-DGC                Wisc. E.D.
Savetwith, Susan L                      2:18-cv-03465-PHX-DGC                Wisc. E.D.

Schmidt, Andrew P                       2:19-cv-02364-PHX-DGC                Wisc. E.D.

Whitaker, Tammy                         2:18-cv-01897-PHX-DGC                Wisc. E.D.
Crum, Terry G                           2:19-cv-00630-PHX-DGC                Wisc. W.D.

Conley, Mary Elizabeth                  2:18-cv-04814-PHX-DGC                W.V. N.D.

Lambert, Vickie Lynn                    2:19-cv-02333-PHX-DGC                W.V. S.D.
Crook, Cheryl D                         2:19-cv-03749-PHX-DGC                Wyo.

Underwood, Kelly J                      2:18-cv-02262-PHX-DGC                Wyo.




                                                   31
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 66 of 101

   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC


                          TRANSFER ORDER (FIFTH)

                             Exhibit 1 – MDL Orders



                       CASE MANAGEMENT ORDERS (CMOs)

Date Filed   Doc. No     Docket Text
10/30/2015     248       CMO 1 re Leadership Counsel Appointments
11/16/2016     4016      Amended CMO 1 re Leadership Counsel Appointments
03/21/2017     5285      Second Amended CMO 1 re Plaintiff Leadership Team
02/04/2019    15098      Third Amended CMO 1 re Plaintiff Leadership Team
10/30/2015     249       CMO 2 re Setting Deadlines, First Phase of Discovery
12/01/2015     314       CMO 3 re Non-waiver Order Pursuant to Rule 502(d)
12/17/2015     363       CMO 4 re Master Complaint, Responsive Pleadings, Short Form
                         Complaint, Waiver, and Answer
3/17/2016      1108      Amended CMO 4 re Master Complaint, Responsive Pleadings,
                         Short Form Complaint, Waiver, and Answer
4/20/2016      1485      Second Amended CMO 4 re Master Complaint, Responsive
                         Pleadings, Short Form Complaint, Waiver, and Answer
12/17/2015     365       CMO 5 re Plaintiff and Defendant Profile Forms
03/03/2016     927       Amended CMO 5 re Plaintiff and Defendant Profile Forms
12/18/2015     372       CMO 6 re Rules to Establishing Common Benefit Fee
01/05/2016     401       CMO 7 re Stipulations Concerning Redactions
02/02/2016     519       CMO 8 re Second Phase of Discovery
03/31/2016     1259      CMO 9 re ESI and production protocol
04/01/2016     1319      CMO 10 re Second Phase Discovery, Bellwether, ESI, FDA,
                         Deposition, and Privilege Log
05/05/2016     1662      CMO 11 re Bellwether Selection Process
05/05/2016     1663      CMO 12 re Joint Record Collection
06/21/2016     2238      CMO 13 re ESI, FDA Warning Letter and Designations
06/21/2016     2239      CMO 14 re Deposition Protocols
08/25/2016     3214      CMO 15 re Lexecon Waivers, ESI Discovery, Multi-plaintiff
                         Actions, and Deceased Plaintiffs
08/25/2016     3215      CMO 16 re Deadlines Related to Barraza
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 67 of 101




                       CASE MANAGEMENT ORDERS (CMOs)

Date Filed   Doc. No     Docket Text
12/02/2016    4141       Amended CMO 16 re Deadlines Related to Barraza
09/14/2016    3372       CMO 17 re Protective Order and Expedited ESI Production
11/16/2016    4015       Amended CMO 17 re Protective Order and Redactions of Material
                         from Expedited ESI Production
10/17/2016    3685       CMO 18 re Adjusted Discovery Schedule
12/13/2016    4311       CMO 19 re ESI and Bellwether Selection
12/22/2016    4335       CMO 20 re Discovery Deadlines for Discovery Group 1 and
                         Bellwether Group 1
02/06/2017    4866       CMO 21 re Discovery Protocols for Discovery Group 1

02/17/2017    5007       CMO 22 re Setting Deadlines
05/05/2017    5770       CMO 23 re Expert Deposition Deadlines, Bellwether Case
                         Selection, Preemption Motion for Summary Judgment, and
                         Mature Cases
05/19/2017    5881       CMO 23 re Discovery Protocols for Bellwether Group 1
05/19/2017    5883       Amended CMO 24 re Discovery Protocols for Bellwether Group 1
06/06/2017    6227       CMO 25 re Bellwether Group 1 Amended Discovery Schedule
07/17/2017    6799       CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                         Communications among Plaintiffs’ Experts, and Bellwether Trial
                         Issues
10/10/2017    8113       CMO 27 re Privilege Issues, Bellwether Trial Schedule, Plaintiffs’
                         Motion for Partial Summary Judgment, and Recusal Unnecessary
11/21/2017    8871       CMO 28 re Booker Bellwether Trial Schedule, and Mature Cases
12/21/2017    9415       CMO 29 re Booker Bellwether Trial Schedule, Motion to Certify
                         Appeal, and Cisson Motion Briefing
01/23/2018    9775       CMO 30 re Motions Hearings, Motions in Limine, and Punitive
                         Damages in Booker
03/02/2018   10323       CMO 31 re Booker Trial
05/07/2018   11011       CMO 32 re Jones Trial
06/01/2018   11320       CMO 33 re Mulkey as Next Bellwether Selection, and Mulkey
                         Trial Schedule




                                           2
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 68 of 101




                        CASE MANAGEMENT ORDERS (CMOs)

Date Filed    Doc. No     Docket Text
06/28/2018    11659       CMO 34 re Next 3 Bellwether Trials, Kruse Trial Schedule, Use
                          of Dr. Kandarpa at Trial, Sixth Bellwether Tinlin, Disposition of
                          SNF Cases, and Remand of Mature Cases
07/13/2018    11871       CMO 35 re September, November and May Bellwether Trials,
                          and Hyde September Bellwether Trial Schedule
08/02/2018     12061      CMO 36 re Tinlin Bellwether Pre-trial Schedule
10/04/2018     12830      CMO 37 re Hyde Trial
10/05/2018    12853       CMO 38 re Future Bellwether Trials, February and May
                          Bellwether Trials, Motion to Seal Trial Exhibits, Settlement Talks
                          and Remand, and SNF Cases
10/16/2018     12971      CMO 39 re Tinlin Bellwether Case
11/08/2018     13329      CMO 40 re Mulkey Bellwether Trial
02/08/2019    15176       CMO 41 re Tinlin Trial, SNF Cases, Remand of Mature Cases,
                          and Possible Settlement Procedures
03/21/2019    16343       CMO 42 re Tinlin Trial, SNF Cases, Duplicative Cases,
                          Settlement Procedures and Remand or Transfer
05/02/2019    17494       CMO 43 re Tinlin Trial, Common Benefit Fund Fee and Expense
                          Accounts, Closing Date for New Cases and Remand or Transfer,
                          and SNF Cases
05/16/2019     17777      CMO 44 re Common Benefit Fund Accounts
05/31/2019     18079      CMO 45 re MDL Closure
08/20/2019    21480       CMO 46 re Common Benefit Fee and Cost Committee (Sealed Ex
                          Parte Order)
10/17/2019     21528      Amended CMO 46 (Sealed Ex Parte Order)
07/16/2020    21540       CMO 47 re settlement status of cases and cases dismissed without
                          prejudice



                                DISCOVERY ORDERS

Date Filed   Docket No    Docket Text
10/30/2015      249       CMO 2 re Setting Deadlines, First Phase of Discovery
02/02/2016      519       CMO 8 re Second Phase of Discovery


                                            3
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 69 of 101




                               DISCOVERY ORDERS

Date Filed   Docket No   Docket Text
03/31/2016     1259      CMO 9 re ESI and production protocol
04/01/2016     1319      CMO 10 re Second Phase Discovery, Bellwether, ESI, FDA,
                         Deposition, and Privilege Log
05/05/2016     1663      CMO 12 re Joint Record Collection
06/21/2016     2238      CMO 13 re ESI, FDA Warning Letter and Designations
06/21/2016     2239      CMO 14 re Deposition Protocols
08/25/2016     3214      CMO 15 re Lexecon Waivers, ESI Discovery, Multi-plaintiff
                         Actions, and Deceased Plaintiffs
08/29/2016     3272      Order re Deposition of Jim Beasley
09/06/2016     3312      Order re discovery disputes concerning Plaintiffs’
                         communications with FDA
09/06/2016     3313      Order re Plaintiffs’ communications with NBC or other media
                         outlets and admissibility at trial
09/06/2016     3314      Order re Plaintiffs’ third party funding arrangements
09/14/2016     3372      CMO 17 re Protective Order and Expedited ESI Production
11/16/2016     4015      Amended CMO 17 re Protective Order and Redactions of Material
                         from Expedited ESI Production
09/16/2016     3398      Order re ESI generated by foreign entities that sell filters abroad
10/17/2016     3685      CMO 18 re Adjusted Discovery Schedule
12/13/2016     4311      CMO 19 re ESI and Bellwether Selection
12/22/2016     4335      CMO 20 re Discovery Deadlines for Discovery Group 1 and
                         Bellwether Group 1
12/24/2016     4339      Order re proposed depositions of and interrogatories to Plaintiffs’
                         counsel
02/06/2017     4865      Order re discovery dispute on ex parte communications with
                         treating physicians and depositions of treating physicians and
                         sales representatives
02/06/2017     4866      CMO 21 re Discovery Protocols for Discovery Group 1
05/05/2017     5770      CMO 23 re Expert Deposition Deadlines, Bellwether Case
                         Selection, Preemption Motion for Summary Judgment, and
                         Mature Cases
05/19/2017     5881      CMO 23 re Discovery Protocols for Bellwether Group 1



                                            4
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 70 of 101




                               DISCOVERY ORDERS

Date Filed   Docket No   Docket Text
05/19/2017     5883      Amended CMO 24 re Discovery Protocols for Bellwether Group 1
06/06/2017     6227      CMO 25 re Bellwether Group 1 Amended Discovery Schedule
07/17/2017     6799      CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                         Communications among Plaintiffs’ Experts, and Bellwether Trial
                         Issues



                      DISCOVERY AND PRIVILEGE ORDERS

Date Filed   Docket No   Docket Text
12/01/2015      314      CMO 3 re Non-waiver Order Pursuant to Rule 502(d)
02/11/2016      699      Order re Motion for Protective Order concerning Dr. John
                         Lehmann's December 15, 2004, report as protected work product
07/25/2016     2813      Order re Plaintiffs’ Motion to Compel (Privilege Log Issues)
02/06/2017     4865      Order re discovery dispute on ex parte communications with
                         treating physicians and depositions of treating physicians and
                         sales representatives
07/17/2017     6799      CMO 26 re Depositions of Dr. Henry and Dr. Altonaga,
                         Communications among Plaintiffs’ Experts, and Bellwether Trial
                         Issues
10/10/2017     8113      CMO 27 re Privilege Issues, Bellwether Trial Schedule, Plaintiffs’
                         Motion for Partial Summary Judgment, and Recusal Unnecessary
10/20/2017     8315      Order that Plaintiffs need not produce the withheld expert
                         communications or provide a privilege log on these
                         communications to Defendants.



                                DAUBERT ORDERS

Date Filed   Docket No   Docket Text
12/21/2017     9428      Order re Motion to Disqualify Plaintiffs' Expert Thomas Kinney,
                         M.D.
12/21/2017     9432      Order re Motion to Disqualify Plaintiffs' Experts Drs. Resnick,
                         Vogelzang, and Desai

                                           5
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 71 of 101




                                 DAUBERT ORDERS

Date Filed   Docket No   Docket Text
12/22/2017     9433      Order re Motion to Exclude Plaintiffs' Experts Drs. Parisian and
                         Kessler
12/22/2017     9434      Order re Motion to Exclude Plaintiffs' Experts Drs. Kinney,
                         Roberts, and Kalva
01/22/2018     9770      Order re Motion to Exclude Plaintiffs' Expert Dr. Eisenberg
01/22/2018     9771      Order re Motion to Exclude Plaintiffs' Expert Dr. Muehrcke
01/22/2018     9772      Order re Motion to Exclude Plaintiffs' Expert Dr. Hurst
01/22/2018     9773      Order re Motion to Exclude Plaintiffs' Expert Dr. Betensky
02/06/2018     9991      Order re Motion to Exclude Bard's Expert Dr. Grassi
02/08/2018    10051      Order re Motion to Exclude Plaintiffs' Expert Dr. McMeeking
02/08/2018    10052      Order re Motion to Exclude Plaintiffs' Expert Dr. Ritchie
02/12/2018    10072      Order re Motion to Exclude Plaintiffs' Experts Drs. Garcia and
                         Streiff
02/21/2018    10230      Order re Motion to Exclude Bard's Experts Drs. Grassi and Morris
02/21/2018    10231      Order re Motion to Exclude Bard's Expert Dr. Morris
04/16/2019    16992      Order re Motion to Exclude Plaintiffs’ Expert Dr. McMeeking
04/23/2019    17285      Order re Motion to Exclude Bard’s Expert Dr. Morris



                          MOTIONS IN LIMINE ORDERS

Date Filed   Docket No   Docket Text
01/23/2018     9775      CMO 30 re Motions Hearings, Motions in Limine, and Punitive
                         Damages in Booker
01/26/2018     9861      Joint Stipulation re prohibiting raising certain issues in the
                         presence of the jury for Booker Bellwether case
01/29/2018     9881      Order re admissibility of (1) pre-market clearance of Bard IVC
                         filters by FDA and (2) the lack of FDA Enforcement Action
                         against Bard
02/15/2018    10075      Order re Motions in Limine re Photographs of Mike Randall, Dr.
                         Kinney work for Bard, Benevolent Activities, Evidence Not


                                            6
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 72 of 101




                          MOTIONS IN LIMINE ORDERS

Date Filed   Docket No   Docket Text
                         Produced in Complaint Files, Prior Judicial Opinions, Adverse
                         Impact of a Plaintiff's Verdict, Informed Consent Form, Dr. Kang
                         Social Media Posts, Personal Traits of Employees and Witnesses
                         for Booker Bellwether case
02/22/2018    10235      Order re Parties' Joint Stipulation re prohibiting raising certain
                         issues in the presence of the jury for Booker Bellwether case
03/01/2018    10258      Order re Motions in Limine re Recovery® Filter Complications,
                         Recovery® Filter Development, FDA Warning Letter, IVC Filter
                         as Lifesaving Devices, IVC filters are Gold Standard, Nonparties
                         at Fault, Statements from Associations and Other Groups, FDA
                         Consent for Warnings or Recalls for Booker Bellwether case
03/09/2018    10382      Order re Plaintiff's use of the depositions of Drs. Moritz, Rogers,
                         and Stein at trial
03/19/2018    10489      Order re Simon Nitinol Filter complication evidence
04/18/2018    10819      Order re reconsideration motions relating to Recovery® Filter
                         Evidence and cephalad Migration Deaths for Jones Bellwether
                         case
04/27/2018    10920      Order re Plaintiff’s motion for reconsideration of Court Order
                         excluding evidence of Recovery® Filter Cephalad Migration
                         Deaths for Jones Bellwether case
05/03/2018    10947      Order re Motions in Limine re (1) Case Specific Medical Issues
                         (2) Relatives receipt of IVC Filters, (3) Experts Retained In Other
                         Litigation, (4) Attorney Advertising, (5) Other Lawsuits for Jones
                         Bellwether case
05/08/2018    11041      Order re cephalad migration deaths for Jones Bellwether case
05/15/2018    11082      Order re reconsideration of Recovery migration deaths
05/29/2018    11256      Order re cephalad migration, Recovery filter and deaths and FDA
                         evidence for Jones Bellwether case
09/04/2018    12507      Order re SIR Guidelines and IFU for Hyde Bellwether case

09/07/2018    12533      Order re cephalad migration deaths, SNF as reasonable alternative
                         design, personal opinions of Dr. Muehrcke, informed consent,
                         FDA evidence, Surgeon General’s Call to Action, and falling
                         accidents for Hyde Bellwether case
04/23/2019    17285      Order re medical care as an intervening cause of injury for Tinlin
                         Bellwether case


                                            7
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 73 of 101




                          MOTIONS IN LIMINE ORDERS

Date Filed   Docket No   Docket Text
04/26/2019    17401      Order re Ms. Tinlin’s IVC Size, unrelated medical conditions,
                         rates of filter complications, retrievable filter sales versus SNF
                         sales, social security benefits, cephalad migration deaths, FDA
                         warning letter, crisis communications plan, and patient at Dr.
                         Muehrcke’s hospital for Tinlin Bellwether case



                      DEPOSITION DESIGNATION ORDERS

Date Filed   Docket No   Docket Text
03/07/2018    10348      Order re deposition designations for Booker Bellwether case
03/12/2018    10403      Order re deposition designations for Booker Bellwether case
03/14/2018    10438      Order re deposition designations for Booker Bellwether case
03/19/2018    10486      Order re deposition designations for Booker Bellwether case
03/21/2018    10497      Order re deposition designations for Booker Bellwether case
03/26/2018    10524      Order re deposition designations for Booker Bellwether case
05/01/2018    10922      Order re deposition designations for Jones Bellwether case
05/10/2018    11064      Order re deposition designations for Jones Bellwether case
05/11/2018    11073      Order re deposition designations for Jones Bellwether case
05/14/2018    11080      Order re deposition designations for Jones Bellwether case
05/31/2018    11313      Order re deposition designations for Jones Bellwether case
08/27/2018    12357      Order re deposition designations for Hyde Bellwether case
09/04/2018    12508      Order re deposition designations for Hyde Bellwether case
09/12/2018    12590      Order re deposition designations for Hyde Bellwether case
09/13/2018    12595      Order re deposition designations for Hyde Bellwether case
09/17/2018    12598      Order re deposition designations for Hyde Bellwether case
04/26/2019    17386      Order re deposition designations for Tinlin Bellwether case
05/03/2019    17513      Order re deposition designations for Tinlin Bellwether case
05/07/2019    17582      Order re deposition designations for Tinlin Bellwether case




                                            8
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 74 of 101




                            MISCELLANEOUS ORDERS

Date Filed   Docket No   Docket Text
11/10/2015     269       Amended Stipulated Protective Order re Confidentiality
11/22/2017     8872      Order re Bard’s Motion for Summary Judgment on Preemption
                         Grounds
11/22/2017     8874      Order re Bard’s Motion for Summary Judgment for Booker
                         Bellwether case
03/12/2018    10404      Order re Bard’s Motion for Summary Judgment for Jones
                         Bellwether case
03/30/2018    10587      Order re final trial preparation and setting Final Pretrial
                         Conference for Jones Bellwether case.
06/01/2018    11321      Order re final trial preparation and setting Final Pretrial
                         Conference for Mulkey Bellwether case.
06/28/2018    11659      Order re final trial preparation and setting Final Pretrial
                         Conference for Kruse Bellwether case.
07/13/2018    11871      Order re final trial preparation and setting Final Pretrial
                         Conference for Hyde Bellwether case.
07/26/2018    12007      Order re Bard’s Motion for Summary Judgment for Hyde
                         Bellwether case
08/02/2018    12061      Order re final trial preparation for Tinlin Bellwether case.
08/17/2018    12202      Order re Bard’s Motion for Summary Judgment for Kruse
                         Bellwether case
09/12/2018    12589      Order re Preemption of Negligence Per Se for Hyde Bellwether
                         case
09/13/2018    12593      Order re reconsideration of Order denying Wisconsin Government
                         Rules Rebuttable Presumption of Non-Defect for Hyde Bellwether
                         case
10/05/2018    12853      Order re amended schedule for final trial preparation and setting
                         Final Pretrial Conference for Mulkey and Tinlin Bellwether cases.
10/16/2018    12971      Order re amended schedule for final trial preparation and setting
                         Final Pretrial Conference for Tinlin Bellwether case.
04/16/2019    17008      Order re Bard’s Motion for Summary Judgment for Tinlin
                         Bellwether case
05/31/2019    18038      Order re Plaintiffs Steering Committee’s Motion to Modify CMO
                         6 to Increase the Common Benefit Assessments




                                            9
      Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 75 of 101




                            MISCELLANEOUS ORDERS

Date Filed   Docket No   Docket Text
03/04/2020    21461      Order Addressing Cases with Service of Process and Plaintiff
                         Profile Form Issues, Cases for Which No Federal Jurisdiction
                         Exists, and Duplicate Cases
07/08/2020    21527      Order re vacating dismissals of cases dismissed without prejudice

09/08/2020    21579      Order Addressing Cases with Service of Process and Plaintiff
                         Profile Form Issues, Cases for Which No Federal Jurisdiction
                         Exists, and Duplicate Cases


                      MASTER AND SHORT-FORM PLEADINGS

Date Filed   Docket No   Docket Text
10/30/2015     249       CMO 2 re Setting Deadlines, First Phase of Discovery
12/17/2015     363       CMO 4 re Master Complaint, Responsive Pleadings, Short Form
                         Complaint, Waiver, and Answer
3/17/2016      1108      Amended CMO 4 re Master Complaint, Responsive Pleadings,
                         Short Form Complaint, Waiver, and Answer
4/20/2016      1485      Second Amended CMO 4 re Master Complaint, Responsive
                         Pleadings, Short Form Complaint, Waiver, and Answer
12/17/2015     364       Master Complaint for Damages for Individual Claims
11/30/2015     303-2     Master Short Form Complaint for Damages for Individual Claims
12/17/2015     366       Defendants’ Answer to Plaintiffs’ Master Complaint
12/17/2015     365       CMO 5 re Plaintiff and Defendant Profile Forms
03/03/2016     927       Amended CMO 5 re Plaintiff and Defendant Profile Forms
03/18/2016    1153-1     Plaintiff Fact Sheet
03/18/2016    1153-2     Defendant Fact Sheet




                                           10
                           Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 76 of 101

                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                              SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
        Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                   Notes                                                           Description
  No.
   79                            2/19/2004 Characterization of RNF - Migration resistance; TPR-04-02-02 REV 0 Test protocol for migration
                                 resistance Characterization of RNF - Migration resistance
  354                            9/19/2006 PPT re G2; Caudal Movement causes tilting which leads to perforation PPT last modified
                                 3/16/2009 (custodian Mike Randall)
  443                            11/30/2008 G2 and G2X Fracture Analysis Reporting date range 7/1/2005 thru 11/30/2008
  447                            4/1/2009 Filter - Fracture Analysis (June 2010)
  495                            3/26/2015 Recovery Filter System; Recovery Filter Overview
  504                            Eclipse Concept POA
  545                            Altonaga Deposition, 10/22/2013, Exhibit 03 - 2/26-2/27/2004 E-mail exchange b/w Hudnall and David
                                 Rauch of BPV Re. "Case for Caval Centering"
  546                            Altonaga Deposition, 10/22/2013, Exhibit 04, Lehmann Deposition 4/2/13, Ex. 14 and Ferarra, Ex. 7, Barry
                                 Deposition, 01/31/2014, Exhibit 18 - 4/13-4/15/2004 E-mail exchange b/w Lee Lynch, Lehmann, and others
                                 Re. "Crisis Plan and Supporting Documents for Your Review"
  552                            Asch 202, 5/18/1999 Letter from Thomas Kinst, Product Manager of Filters at NMT Medical, to Monica
                                 Coutanche, Marketing Manager at Bard Canada, Inc.
  553                            Asch Deposition, 05/02/2016 - Exhibit 203 - 9/14/2002 Memo from Thomas Kinst to Recovery Filter Design
                                 History File Re. Recovery Filter Compassionate Use, Subject: "Conference call with Bard Peripheral
                                 Technologies regarding clinical assessment of Recovery Filter removal #5"
  556                            Asch Deposition, 05/02/2016 - Exhibit 207 - 1/26/2001 Letter from Mount Sinai Hospital to Dr. Asch Re.
                                 "Assessment of a New Temporary/Removable IVC Filter" - and - 11/8/2001 Letter from Mount Sinai
                                 Research Ethics Board Re. "MSH Reference #01-0161-U
  557                            Asch Exh. 208, BPV-17-01-00056765 -766, /28/2000 E-mail from Paul Stagg to Cavagnaro, Mellen,
                                 Uelmen, Vierling, and Field Re. "Fwd [2]: compassionate IVC filters" (from Asch)
  559                            Asch Exh. 210, BPV-17-01-00052621, 4/17/2002- Email from George Cavagnaro to Doug Uelmen and
                                 Carol Vierling, dated April 18, 2002


                                                                  1
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 77 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  561                         Asch Deposition, 05/02/2016 - Exhibit 212 - Special 510(k) Submission for the Recovery Filter System,
                              K022236, dated 11/27/2002
  563                         Asch Deposition, 05/02/2016 - Exhibit 218 - Information for Use - Recovery Filter System, Dated 2004
  567                         Asch Deposition, 05/02/2016 - Exhibit 223 - 3/10/2003 Letter from Dr. Asch Re support for RF
  571                         Baird Deposition, 06/09/2016 - Exhibit 301 - PowerPoint Presentation entitled BPV Filter Franchise Review
                              dated 5/6/2008 (colored and 43 pages)
  587                         Baird Deposition, 06/09/2016 - Exhibit 318 - Aug. 2010 Article by Nicholson et al. entitled "Online First:
                              Prevalence of Fracture and Fragment Embolization of Bard Retrievable Vena Cava Filters and Clinical
                              Implications Including Cardiac Perforation and Tamponade"
  588                         Baird Deposition, 06/09/2016 - Exhibit 319 - 11/12/2009 E-mail from Bret Baird to Bill Little, John Van
                              Vleet, and Gin Schulz, with others CCed, Re. "Bard Filter Fractures presentation online"
  589                         Baird Deposition, 06/09/2016 - Exhibit 320 - ABA Project Agreement with BPV, Inc., dated 11/9/2010
  590                         Baird Deposition, 06/09/2016 - Exhibit 321 - 11/29-12/1/2010 E-mail exchange b/w Bret Baird and Jimmy
                              Balwit Re. "White Paper, Proof 2"
  591                         Baird Deposition, 06/09/2016 - Exhibit 322 - Bard Idea POA on the Denali Filter, Project No. 8108 Rev. 0.0,
                              revised August 2009 by Bret Baird
  592                         Baird Deposition, 06/09/2016 - Exhibit 325 - 4/28/2010 E-mail from Bret Baird to the Sales Team
  614                         Betensky 02/2017 Expert Report - Adverse event reports and monthly sales totals through May 2011
  631                         Betensky Expert Report - DFMEA070044, Rev. 3: G2 Express - Design Failure Mode and Effects Analysis
  635                         Betensky Expert Report - DFMEA070077, Rev. 1: Eclipse (Vail) Filter System - Design Failure Mode and
                              Effects Analysis
  677                         SOF Filter Fracture Analysis, August 2010, Reporting range 7/1/05 - 8/31/10, G2, G2X, and Eclipse
  691                         Boyle, 02/02/2017, Exhibit 842 - E-mail chain first one from John Van Vleet to Steve Williamson, dated
                              11/5/2015, 6 pages


                                                                2
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 78 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  696                         Brauer Deposition, 05/23/2014 - Exhibit 16 - Testimony of Marcia Crosse, Director of Health Care, before
                              the Subcommittee on Health, Committee on Energy and Commerce, House of Representatives Re. "Medical
                              Devices ¬Shortcomings in FDA's Premarket Review, Postmarket Surveillance, and Inspections of Device
                              Manufacturing Establishments", dated 6/18/2009
  709                         Brauer, 08/02/2017, Exhibit 1046 - Bard Simon Nitinol Filter, Postmarket Surveillance Study Amendment,
                              August 10, 2014
  730                         Carr Deposition, 04/17/2013 - Exhibit 01 - Class of Plaintiffs' Notice of Taking Rule 30(b)(6) Deposition
                              Duces Tecum in Case No. 12-80951- CIV-ROSENBAUM
  735                         Carr Deposition, 04/17/2013 - Exhibit 07 - Bard Idea POA - Eclipse Anchor Filter, caudal migration, Rev 0,
                              4/1/2010 E-mail exchange b/w Tracy Estrada and Ed Fitzpatrick
  737                         Carr Deposition, 04/17/2013 - Exhibit 09 - 8/22-8/25/2008 E-mail exchange b/w Bret Bard, Mike Randall,
                              and Natalie Wong Re. "[Redacted] Conference call - complaint on fracture"
  755                         Carr Deposition, 10/29/2014 - Exhibit 3A - E-mail exchange b/w Hudnall and others from 3/9-10/4/2005 Re.
                              "Special Accounts Roadshow"
  764       REDACTED          Carr Deposition, 11/05/2013 - Exhibit 14 - 5/27/2004 E-mail b/w Greer, Carr, Hudnall, and Sullivan re.
                              "Bariatric patients and filters", "Stay out of the buffet line", BPVE-01-00010858 -859
  769                         Carr Deposition, 12/19/2013 - Exhibit 05 - BPV Meridian Claims Matrix, dated 7/2/2010
  770                         Carr Deposition, 12/19/2013 - Exhibit 06 - Bard's Denali Concept Product Opportunity Appraisal, POA-
                              8108, Rev. 1.0
  800                         Carr Deposition, 12/19/2014 - Exhibit 18 - NMT RNF PDT Meeting Notes re Product Development Team,
                              01/13/1998
  802                         Carr Deposition, 12/19/2014 - Exhibit 20 - NMT R&D Technical Report, RD-RPT-128, 09/01/2000,
                              Investigation Report of a Migrated Recovery Filter in the Human Use Experience at Mt. Sinai Hospital
  854       REDACTED          Carr Deposition, November 5, 2013 - Exhibit 15 - 12/12/2004 E-mail from Uelmen to Kellee Jones,
                              attaching 12/9/2004 Remedial Action Plan (Revised) SPA-04-12-01


                                                               3
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 79 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  876                         Chanduszko Deposition, 04/23/2015 - Exhibit 17 - Pages 30-44 of Notebook No. 7013, Project: Recovery
                              Filter Arm Fatigue Testing
  905                         Ferrara Exh. 19, BPVE-01-00245186 -188, Email chain re G2 Caudal Migrations 12/27/2005
  922                         Ciavarella Deposition, 11/12/2013 - Exhibit 22 - Chart of Sales and Adverse Events for all competitors from
                              Q3/00 through Q2/03, according to the MAUDE database.
  923                         Ciavarella Deposition, 11/12/2013 - Exhibit 24 - Summary of Sales and Adverse Events for all competitors
                              from 01/00 through Q1/04
  924                         Ciavarella Deposition, 11/12/2013 - Exhibit 26 - Chart of Sales and Adverse Events for all competitors from
                              01/00 through Q1 2006, according to the MAUDE database.
  925                         Ciavarella Deposition, 11/12/2013 - Exhibit 28 - PowerPoint presentation entitled "Filters Complaint History
                              Data as of 7/31/2007" by Natalie Wong.
  926       REDACTED          Ciavarella Deposition, 11/12/2013 - Exhibit 31 - 8/3/2005 Memo from C. Ganser to T. Ring/J. Weiland Re.
                              IVC Recovery Filter Adverse Events (Migrations/Fractures)
  927                         Ciavarella Deposition, 11/12/2013 - Exhibit 35 - Health Hazard Evaluation Memo from Ciavarella to
                              Uelmen Re. "Recovery Filter - Consultant's report", dated 12/17/2004
  931                         Ciavarella Deposition, 11/12/2013 - Exhibit 39 - Draft of Updated Health Hazard Evaluation Memo from
                              Ciavarella to Uelmen, re: "Limb Fractures of Recovery Filter", dated 7/9/2004.
  932                         SWOT Analysis; 5/6/2008 PowerPoint presentation entitled "Filter Franchise Review" BPVE-01-00622862 -
                              900
  945                         Cohen Exh. 736, BPVE-01-00074004 - 006, IVC Filters - Covered Stents, Monthly Report April, 2004
  965                         Cohen Exh. 757, BPVEFILTER-01-00148562, E-mail dated 12/15/04, with attached FDA Filter Information,
                              FDA called Temple to speak with Cohen
  991                         Cortelezzi, 11/11/2016, Exhibit 586 - 12/23/2005 E-mail from David Ciavarella Re. "G2 Caudal
                              Migrations", forwarded to Brian Barry on 12/27. Worst case consequence of migrations - accompanied in a
                              majority of tilt cases. Would like to now look at G2 complaints.


                                                               4
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 80 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  992                         Cortelezzi, 11/11/2016, Exhibit 588 - 7/16/2005 E-mail from Jason Greer to many Re. "Westy's
                              situation…everyone's situation", detailing Bard's need to respond to Cordis' bringing forward the Maude
                              database to physicians and "causing a problem"
  994                         D'Ayala Exh. 4, G2 Filter System for Permanent Placement, IFU, G2 Filter System, 10/2006, Rev. 5,
                              PK5100030, BPV-17-01-00137425 - 432 (also used with Muehrcke)
  1001                        D'Ayala Exh. 13, Evidence-Based Evaluation of Inferior Vena Cava Filter Complications Based on Filter
                              Type
  1006                        DeCant Deposition, 05/24/2016 - Exhibit 254 - 12/9/2003 Meeting Minutes Memo from Brian Hudson to
                              Len DeCant, Mike Casanova, Robert Carr, and Alex Tessmer Re. "Special Design Review for Recovery
                              (Project #'s 7081 and 8008)"
  1009      REDACTED          DeCant Deposition, 05/24/2016 - Exhibit 258 - 4/6/2004 Memo from Peter Palermo to Doug Uelmen Re.
                              "Remedial Action Plan - BPV Recovery Nitinol Vena Cava Filter", including the Remedial Action Plan SPA
                              04-03-01 on the Recovery Filter, dated 3/26/2004
  1014      REDACTED          DeCant Deposition, 05/24/2016 - Exhibit 264 - 6/11/2004 Memo from Pete Palermo to Doug Uelmen Re.
                              "Remedial Action Plan - BPV Recovery Filter - Migration"
  1018      REDACTED          DeCant Deposition, 05/24/2016 - Exhibit 268 - 9/27/2004 Memo from Pete Palermo to Doug Uelmen Re.
                              "Remedial Action Plan - BPV Recovery Filter - Migration (SPA-04-05-01)"
  1022      REDACTED          DeCant Deposition, 05/24/2016 - Exhibit 274 - Failure Investigation Report on the Recovery Filter
                              Migration, FIR-04-12-01 Rev. 00
  1023                        DeCant Deposition, 05/24/2016 - Exhibit 275 - Internal Presentation on the G2 Filter System for Permanent
                              Use, detailing the design modifications, features/benefits, and comparison to the Recovery Filter
  1031      REDACTED          Deford Deposition, 06/02/2016 - Exhibit 283 - BPV File on The Recovery Filter Migration, including
                              Minutes from the 2/12/2004 Migration Meeting
  1036                        Deford Deposition, 06/02/2016 - Exhibit 296 - 9/26-9/27/2007 High Importance E-mail exchange b/w
                              Dennis Salzmann, John Van Vleet, and John Reviere of BPV, with others CCedd, Re. "Comments on Rev



                                                               5
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 81 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                          Description
  No.
                              H". Discussion about concern for over-reporting of the SIR guidelines re- classification and removal of the
                              retroperitoneal bleed, and replacing consultant John Lehmann
  1053                        Edwards Deposition, 01/20/2014 - Exhibit 02 - 3/28/2003 Document RE. "Product Opportunity Appraisal for
                              Recovery Filter", FM070018, Doc No. POA-7081, Version 000
  1062                        BPV PowerPoint presentation entitled "BPV/AngioMed New Product Development Review Meeting - April
                              26, 2004"
  1130                        Ferrara Exh. 3, Email Chain from Regina Busenbark to Robert Ferrara 1-12-2006
  1133                        Ferrera Deposition, 04/07/2017, Exhibit 11 - Recovery Filter Arm Fracture, Remedial Action Plan
                              September 2, 2004
  1140      REDACTED          Ferrera Deposition, 04/07/2017, Exhibit 25 - Presentation titled Filter-Fracture Analysis
  1149                        Fuller Deposition, 01/11/2016 - Exhibit 123 - NMT Report Entitled "Line Extension to the Simon Nitinol
                              Filter®/Straight Line System, To Be Referred As: TRADEMARK Retrievable Filter"
  1211                        Ganser Deposition, 10/11/2016 - Exhibit 516 - 21 U.S.C.A. § 351, Adultered Drugs and Devices, Effective
                              7/9/2012
  1214      REDACTED          Ganser Deposition, 10/11/2016 - Exhibit 523 - Several memos: (1) 12/8/2004 BPV Memo from John
                              McDermott to Tim Ring and John Weiland Re. "Monthly Global PV Report - November 2004"; (2)
                              12/8/2005 BPV Memo from John McDermott to Tim Ring and John Weiland Re. "Monthly Global PV
                              Report - November 2005; (3) 2/10/2006 BPV Memo from John McDermott to Tim Ring and John Weiland
                              Re. "Monthly Global PV Report - January 2006; and (4) 2/8/2007 BPV Memo from John McDermott to Tim
                              Ring and John Weiland Re. "Monthly Global PV Report - January 2007
  1216                        Ganser Deposition, 10/11/2016 - Exhibit 526 - Regulatory Affairs Manual Re. "Product Remedial Actions",
                              RA-STD-002 Rev. 08, dated 10/12/2000
  1219      REDACTED          Ganser Deposition, 10/11/2016 - Exhibit 529 - 6/30/2004 Updated Health Hazard Evaluation from David
                              Ciavarella, M.D. to Doug Uelmen Re. "Migration of Recovery Filter"




                                                                6
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 82 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  1220      REDACTED          Ganser Deposition, 10/11/2016 - Exhibit 530 - 8/25/2004 E-mail from Avijit Mukherjee to Robert Carr,
                              Janet Hudnall Cced, Re. "Recovery Filter objective statement", proposing one objective statement for the
                              Recovery Filter G1A project, which Hudnall thought sounded "great"
  1221      REDACTED          Ganser Deposition, 10/11/2016 - Exhibit 533 - 2/15/2006 Health Hazard Evaluation from David Ciavarella
                              to Gin Schulz Re. "G2 Inferior Vena Cava Filter - Migration"
  1222      REDACTED          Ganser Deposition, 10/11/2016 - Exhibit 534 - PowerPoint Presentation for a meeting to analyze EVEREST
                              and MAUDE data and provide justifications for proposed changes to G2 filter
  1295                        Graves Deposition, 02/27/2014 - Exhibit 10 - 3/23/2006 E-mail exchange b/w Mickey Graves and Charlie
                              Simpson, FEA on G2, regarding Historical FEA analysis
  1335                        Hudnall Deposition, 11/01/2013, Exhibit 21 - Brochure - Recovery Cone Removal System
  1336                        Hudnall Deposition, 11/01/2013, Exhibit 22 - Recovery G2 Filter System brochure
  1337                        Hudnall Deposition, 11/01/2013, Exhibit 23 - G2 Brochure (permanent) - Patient Questions & Answers and
                              Bard's website page about G2 Filter System, Indicated for removal, 6/10/2010
  1339      REDACTED          Hudnall Deposition, 11/01/2013, Exhibit 29 - 7/6/2004 E-mail exchange b/w Hudnall and Bob Cortelezzi Re.
                              "Maude Website Discussion"
  1369                        Hudson Deposition, 01/17/2014 - Exhibit 16 - 3/24/2004 E-mail from Alex Tessmer to Charlie Benware and
                              Ed Fitzpatrick Re. "Starguide Filter Migration Test Results"
  1370                        Hudson Deposition, 01/17/2014 - Exhibit 18 - 12/11/2003 E-mail exchange b/w Brian Hudson and Janet
                              Hudnall, others CC'ed, Re. "Special Design Review for Recovery - Meeting Minutes".
  1383                        Hudson Deposition, 01/17/2014, Exhibit 13 - BPV Engineering Test Report - Characterization of Recovery
                              Filter Migration Resistance in Comparison to Competitive Product - Phase 1, ETR-04-03-02, Rev 0.
  1500                        Kessler Report - August 7, 2010, John Van Vleet emailed BPV President Jim Beasley, Marketing Director
                              Bill Little, and V.P. of QA Gin Schulz
  1517                        EVEREST Track wise and MAUDE PowerPoint, BPV-17-01-00188507



                                                               7
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 83 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  1568                        Kessler Report - September 30, 2010 memo from Brett Baird to Eclipse DRT, with the subject line “Eclipse
                              Post-Market Design Review/Marketing Summary,” stated: “The objective of the Eclipse Filter project was to
                              enhance the G2 X filter surface finish…"
  1578                        ETR-06-28-29, revision 0, project #8049, Caudal Migration Test Method Development and G2 Filter
                              Resistance Test Report, 11/27/06, BPVE-01-00789532
  1580      REDACTED          Kessler Report -July 12, 2004 email from Bard’s VP of Regulatory Sciences Chris Ganser, to Tim Ring and
                              John Weiland, attached “an executive summary of Recovery Filter adverse events (migration and fracture”
  1594      REDACTED          Lehmann Deposition, 04/02/2013 - Exhibit 08 - 2/16/2005 E-mail from Charlie Simpson to Hudnall Re.
                              "American Venous Forum - Mary Protocor presented an evaluation of filter related findings from the Maude
                              database"
  1612                        Lehmann Deposition, 08/07/2014, Exhibit 08 - Updated Health Hazard Evaluation Memo from Ciavarella to
                              Uelmen, re: "Limb Fractures of Recovery Filter", dated 7/9/2004
  1613                        Lehmann Deposition, 08/07/2014, Exhibit 09 - 6/10/2004 E-mail exchange b/w Ciavarella and Cindi Walcott
                              Re. "Recovery Filter/Detachments"
  1616                        Little Deposition, 06/27/2016 - Exhibit 2003 - "Patient Questions & Answers" Brochure for the G2 Filter
                              System
  1617                        Little Deposition, 06/27/2016 - Exhibit 2004 - Chart entitled "EVEREST/Cook Celect Clinical Comparison"
  1618                        Little Deposition, 06/27/2016 - Exhibit 2005 - 4/27/2010 BPV Memo from Filter Marketing to Bill Little Re.
                              "Filter naming", detailing the name rational for the Eclipse and Denali
  1621                        Little Deposition, 06/27/2016 - Exhibit 2009 - "Fractures of a Nitinol IVC Filter" presentation by Dr. W. Jay
                              Nicholson on www.CRTonline.org, in which he reviewed a single center experience on fractures with the
                              Bard Recovery and G2 filters
  1643                        McDermott Deposition, 02/05/2014 - Exhibit 02 - Bard's Product Performance Specification Report on the
                              Recovery Filter and Femoral Delivery System, PPS No. PPS070016 Rev. 0




                                                                8
                           Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 84 of 101

                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                   Notes                                                        Description
  No.
  1680      REDACTED             McDonald Deposition, 07/29/2016 - Exhibit 21 - 7/13/2015 Warning Letter from the FDA regarding the
                                 11/25/2014 Inspection of the C.R. Bard facility in NY and the 11/18/2014-1/5/2015 Inspection of the BPV
                                 facility in AZ
  1740                           Modra Deposition, 06/06/2014 - Exhibit 5 - 1/18/2010 E-mail from Bret Baird (Marketing Manager of IVC
                                 Filters) to Sales Team list serve (TPE-PV Sales-DG) Re. "Important: Eclipse Vena Cava Filter Launch
                                 Details"
  1742                           Modra Deposition, 06/06/2014 - Exhibit 7 - Product Opportunity Appraisal for the G2 Platinum Concept,
                                 POA-8088 Rev. 1.0, Revised on 5/5/2009
  1763                           Modra, 01/26/2017, Exhibit 771A - Chart entitled "Design Failure Mode and Effects Analysis" on the Simon
                                 Nitinol Filter - SNF/SL Filter Sets (DFMEA070042 Rev. 1)
  1787                           Orms Deposition, 08/16/2016 - Exhibit 13 - 11/9/2010 E-mail Thread from Chris Smith Re. "Northside(S)
                                 Filter Business"
  1788                           Orms Deposition, 08/16/2016 - Exhibit 14 - 10/2/2010 E-mail Thread from Jeffrey Pellicio Re. "Meridian
                                 Commercialization Plan"
  1817                           Raji-Kubba Deposition, 07/18/2016 - Exhibit 301 - 5/14/2009 E-mail from Bill Edwards to Raji-Kubba and
                                 Mike Randall Re. "Tomorrow"
  1821                           Raji-Kubba Deposition, 07/18/2016 - Exhibit 305 - 11/12/2009 E-mail from Bret Baird to Bill Little, John
                                 Van Vleet, and Gin Schulz
  1822                           Raji-Kubba Deposition, 07/18/2016 - Exhibit 307 - 1/21/2010 Bard Memo from Jeffrey Pellicio to
                                 "Reviewers"
  1823                           Raji-Kubba Deposition, 07/18/2016 - Exhibit 308 - 1/4/2010 E-mail from Gin Schulz to Beasley, Raji-
                                 Kubba, Van Vleet, Doherty, and Little Re. "Potential Actions"
  1825                           Raji-Kubba Deposition, 07/18/2016 - Exhibit 310 - 9/1/2009 E-mail from Mike Randall Re. "0809 Filters
                                 Monthly Report.doc"
  1861      Only admitted Pgs.   Randall, 01/18/2017, Exhibit 634 - Binder labeled "Meridian Design History File DHF, Vol. II"
            38 & 70

                                                                  9
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 85 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  1912                        Romney Deposition, 09/07/2016 - Exhibit 2039 3/16/2006 E-mail from Jason Greer to Janet Hudnall
  1926                        Romney, 01/18/2017, Exhibit 2061 - 8/6/2014 E-mail from Schyler Smith, Field Manager for BPV in
                              Washington-Idaho-Montana, to Kim Romney, Subject redacted, relaying that a redacted doctor had placed a
                              Meridian in the past year and discovered at retrieval that an arm fractured, which imaging confirmed had
                              occurred within 1 week of placement, and was now wondering if he should try to remove the filter or leave it
                              in. Van Vleet forwarded to Treratola in a high importance e-mail on 8/7, requesting that he contact the doctor
                              on Bard's behalf.
  1940      REDACTED          Schulz Deposition, 01/30/2014 - Exhibit 11 - Chart of Adverse Events and Deaths for all competitors from
                              Prior Evaluation through Q3 2005 and from
  1941      REDACTED          Schulz Deposition, 01/30/2014 - Exhibit 12 - 11/30/2005 E-mail exchange b/w Gin Schulz and Kellee Jones
                              re Gin, G2 v. Maude and attachments, Spread Sheet - Filter Sales (IMS Q1 '00 to Q4 '04, + Trend Q1 - Q3
                              '05)
  1944                        Schulz Deposition, 01/30/2014 - Exhibit 15 - 5/19/2006 E-mail from Natalie Wong to Gin Schulz and Candi
                              Long, attaching the PowerPoint Presentation on "Recovery (Gen 1) Fracture Slides" (included in exhibit) and
                              RNF Fracture Report (not included), updated to be current as of 5/18/2006 for the Management Review
  1945                        Schulz Exh. 16, BPVEFILTER-01-00008798 - 851, 10/1/2006 E-mail from Natalie Wong to Several Re.
                              "Fracture Docs"
  1946                        Schulz Deposition, 01/30/2014 - Exhibit 17 - 2/2/2006 E-mail from Gin Schulz to Several Re. "Minutes"
  1947                        Schulz Deposition, 01/30/2014 - Exhibit 19 - 5/10/2006 E-mail from Natalie Wong Re. "FDA Proposed
                              Response"
  1948                        Schulz Deposition, 01/30/2014 - Exhibit 2 - 1/31/2006 E-mail from Gin Schulz to Mickey Graves and
                              Natalie Wong Re. "Caudal"
  1949                        Schulz Deposition, 01/30/2014 - Exhibit 21 - 6/28/2011 Email Chain from Brian Hudson to Kevin Bovee
                              and Chad Modra Re Talking Points Including attachment
  1950                        Schulz Deposition, 01/30/2014 - Exhibit 4 - Meeting Summary of the IVC Filter Focus Group meeting held
                              on 6/1/2006 in Chicago, IL at Hilton O'Hare


                                                               10
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 86 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  1951                        Schulz Deposition, 01/30/2014 - Exhibit 5 - 1/31/2005 Memo from Peter Palermo to Kerry Chunko Re.
                              "Quality Plan 2005"
  2045                        Sullivan Deposition, 09/16/2016 - Exhibit 431 - Marketing Brochure - G2 Filter System for Permanent
                              Placement
  2048      REDACTED          Sullivan Deposition, 09/16/2016 - Exhibit 437 - Document entitled "Failure Investigations/R002 History
                              Review"
  2049                        Sullivan Deposition, 09/16/2016 - Exhibit 439 - 11/17/2004 Updated Health Hazard Evaluation Memo from
                              David Ciavarella, M.D. to Doug Uelmen, Re: "Limb Fractures of Recovery Filter"
  2052                        Wong Exh. 546, BPVE-01-01239757 - 775, Draft of PowerPoint Presentation entitled "G2 and G2X Fracture
                              Analysis", dated 11/30/2008
  2057      REDACTED          Sullivan, 11/03/2016, Exhibit 442 - Recovery Filter Migration Remedial Action Plan SPA-04-12-01 dated
                              1/4/2005, including the Lehmann Report and Dr. Ciavarella's 12/17/2004 HHE titled "Recovery Filter -
                              Consultant's report"
  2059                        Tessmer Deposition, 06/12/2013 - Exhibit 02 - Project Status Report Form for the Recovery Filter, Project
                              No. 7081, initiated 7/1/2002 with the goal to "Investigate Migration"; FM0700160, Rev. 1
  2061                        Tessmer 5, BPVE-01-00000230, 2/4/2004 E-mail from Alex Tessmer to Several Re. "Updated: Filter
                              Migration Flow Loop Test Fixture"
  2062                        Tessmer Deposition, 06/12/2013 - Exhibit 07 - 1/14/2004 Memo from Rob Carr to File Re. "Design Review
                              Meeting Minutes Response"
  2063                        Tessmer Deposition, 06/12/2013 - Exhibit 08 - 2/25/2004 E-mail from Alex Tessmer to Robert Carr and
                              Brian Hudson Re. "Filter Migration Test Results
  2065                        Tessmer Deposition, 06/12/2013 - Exhibit 11 - BPV Engineering Test Report - Characterization of Recovery
                              Filter Migration Resistance When Legs are Crossed or Hooks Removed - Phase 2, ETR-04-03-10, Rev 0
  2068                        Tessmer Deposition, 06/12/2013 - Exhibit 17 - 6/8/2004 "High" Importance E-mail from Alex Tessmer to
                              Carr, Chanduszko, and Hudson Re. "Filter Improvement DOE"


                                                              11
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 87 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  2069                        Tessmer Deposition, 06/12/2013 - Exhibit 19 - 8/26/2004 E-mail from Alex Tessmer to Robert Carr and
                              Avijit Mukherjee Re. "Corporate Presentations"
  2090                        Tillman, 08/04/2017, Exhibit 1064 - NMT PowerPoint, Cprdos, 06/14/2000
  2105                        Trerotola, 01/20/2017, Exhibit 692 - 4/30/2015 E-mail from Dr. Trerotola to John Van Vleet, forwarding an
                              article from Forbes Magazine about ALN filters entitled "Effect of a Retrievable IVC Filter Plus
                              Anticoagulation vs. Anticoagulation Alone on Risk of Recurrent PE: A Randomized Clinic Trial". Per
                              Trerotola, "not good for ALN...and maybe not good for the industry". The article was discussed through 5/4,
                              as they were meeting that day to review articles before meeting with JVV.
  2149                        Vierling Deposition, 05/11/2016 - Exhibit 231 - 12/13/2001 E-mail from Carol Vierling to
                              kaufmajo@ohsu.edu, Paul Stagg, and Connie Murray Re. "RF Protocol"
  2153                        Vierling Deposition, 05/11/2016 - Exhibit 236 - 6/3/2002 Memo from Lynn Buchanan-Kopp to Project 7081
                              Design History File Recovery Filter Project Team Re. "Project Phase Clarification", defining the 3 phases of
                              the Recovery filter project (I. Permanent; II. Intraprocedural Removal; and III. Long-Term Removable), as
                              decided at the project team meeting on 5/20/2002
  2217                        Williamson Deposition, 09/07/2016 - Exhibit 105 - Cover page entitled "Attachment 1.14", followed by the
                              1/23/2015 Memo from Ludwig to Chad Modra Re. "IVC Filters Retrospective Review", detailing the 2-year
                              review of 939 filter complaints from 1/2013 to 1/2015, with a chart detailing whether the MDR classification
                              changed for any complaints
  2238                        Wilson, 01/31/2017, Exhibit 801 - E-mail string, Subject: Meridian Commercialization Plan
  2243                        Wong Deposition, 10/18/2016 - Exhibit 537 - 4/23/2004 E-mail from John Lehmann to Carr and Uelmen Re.
                              "Draft data set for statistician"
  2244      REDACTED          Wong Deposition, 10/18/2016 - Exhibit 538 - 12/17/2004 Health Hazard Evaluation from David Ciavarella
                              to Doug Uelmen Re. "Recovery Filter - Consultant's Report", detailing the 76 reports of the Recovery filter,
                              with 32 serious injury and 10 deaths of the 20,827 units sold during the reporting period
  2245                        Wong Exh. 540, Recovery Gen 1, Fracture and Migration Complaint Update, 6-20-2006



                                                               12
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 88 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  2245                        Wong Deposition, 10/18/2016 - Exhibit 540 - Confidential PowerPoint Presentation entitled "Recovery (Gen
                              1) - Fracture and Migration Complaint Update," dated 6/20/2006
  2246                        Wong Exh. 541, BPVE-01-01512188, Email from Natalie Wong to Gin Schulz Re RNF Fracture Report 8-1-
                              06, 8-4-2006
  2247                        Wong Deposition, 10/18/2016 - Exhibit 542 - 12/2/2009 E-mail exchange b/w Sandy Kerns and Natalie
                              Wong Re. "Filter Fractures"
  2248                        Wong Deposition, 10/18/2016 - Exhibit 543 - PAT PowerPoint Presentation entitled "G2 Caudal Migration
                              Update," dated 3/2/2006, which Wong circulated via e-mail on 3/2/2006 to several for the presentation that
                              afternoon
  2249                        Wong Deposition, 10/18/2016 - Exhibit 544 - 5/18/2006 Natalie Wong meeting documents, email re "Caudal
                              Investigation" with attachments of G2 Caudal Report 05.18.06 and Caudal Pre-PAT minutes
  2250                        Wong Deposition, 10/18/2016 - Exhibit 545 - BPV's Failure Investigation Report on the G2 Filter - Caudal
                              Migration, FIR-06-01-01, unsigned and forwarded by Wong to Gin Schulz for her review, in anticipation of
                              the Friday deadline
  2251                        Wong Deposition, 10/18/2016 - Exhibit 547 - 4/10/2006 High Importance E-mail from Cindi Walcott to
                              Allen, Schulz, and McDermott Re. "FW: FDA Request for Information"
  2252                        Wong Deposition, 10/18/2016 - Exhibit 548 - 9/25/2007 E-mail from John Lehmann to John Van Vleet and
                              John Reviere Re. "EVEREST FSR rev H and supporting redlines
  2253                        Wong Deposition, 10/18/2016 - Exhibit 549 - 5/27/2004 E-mail from Natalie Wong to Doug Uelmen Re.
                              "Recovery Stats"
  2254                        Wong Deposition, 10/18/2016 - Exhibit 552 - 2/17/2006 Memo from Mickey Graves and Natalie Wong Re.
                              "Recovery Filter (Generation 1) Product Assessment Team Minutes - Fractures"
  3262      REDACTED          Complaint File - 03/09/2010, 263280, G2 - RF310F, 2907 Detachment of device or device component
  3270      REDACTED          Complaint File - 03/30/2010, 266286, G2 - RF310F, 2907 Detachment of device or device component



                                                              13
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 89 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  3304      REDACTED          Complaint File - 07/28/2010, 282326, Eclipse - EC500J, 2907 Detachment of device or device component;
                              2907M Filter Limb(s)
  3572                        Securities and Exchange Commission Form 10-K for C.R. Bard, Inc. for the fiscal year ended December
                              31st, 2016
  3573                        Securities and Exchange Commission Form 10-Q for C.R. Bard, Inc. for the quarterly period ended
                              September 30th, 2017
  4327      REDACTED          2/10/06 monthly meeting - redesign due to caudal migration (excludes last 4 pages)
  4328                        Ganser Exh. 517 Device Labeling Guidance, General Program Memorandum
  4330                        Asch Deposition, 05/02/2016 - Exhibit 206, July 21, 1999 letter to Dr. Freeland from Dr. Asch
  4332                        Updated CV of Murrary Asch
  4392                        Truthfulness and Accuracy Statement Vierling Deposition, Exhibit 227
  4409                        G2 Brochure 2
  4412                        Email from: Gin Schulz to Kevin Shiffrin regarding Recovery Filter Limb Fractures with attachment of RF
                              Limb detach
  4414                        Email from Brian Reinkensmeyer to Baird cc Pellicio and Randall re "Filter study Idea"
  4415                        Email from Mike Randall to Carr and Raji-Kubba re "Misclassified??"
  4416                        Bill Little email re Eclipse Filter Naming
  4420      REDACTED          Meridian Vena Cava Filter and Jugular Delivery System Product Performance Specification PPS, Revision 3
  4428                        Eclipse Vena Cava Filter Ad
  4430                        Eclipse Vena Cava Filter Brochure
  4433                        Eclipse Vena Cava Filter Patient Questions & Answers
  4438                        G2 Express Vena Cava Filter Brochure
  4454                        Eclipse Vena Cava Filter Concept POA, Revision 2

                                                               14
                           Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 90 of 101

                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                   Notes                                                       Description
  No.
  4455                           Vail Vena Cava Filter DIS
  4456                           Eclipse Vena Cava Filter Product Performance Specification (PPS)
  4457                           Vail Filter System DFMEA
  4459                           Eclipse Vena Cava Filter Jugular Vein Approach IFU
  4467                           8/12/2011 email from Mike Randall to Joni Creal re Corp approval needed for Cleveland Clinic Studies w/
                                 attached PowerPoint slides re Filter Fixation and Migration: Forces and Design
  4468                           6/10/2011 email from Mike Randall re Meridian Presentation for SSM 2011
  4469                           Data Source Evaluation memo from Natalie Wong to Quality Systems Coordinator, October 2010
  4486                           G2 Express Project Plan FM0700150 Rev 6 1-30-07
  4499                           Meridian Vena Cava Filter vs. Eclipse Vena Cava Filter
  4504      REDACTED             Monthly Management Report, dated 4/8/09
  4507      REDACTED             Monthly Management Report, dated 7/9/09
  4509      REDACTED             Monthly Management Report, dated 10/8/09
  4512      REDACTED             Monthly Management Report, dated 1/1/10
  4514      REDACTED             Monthly Management Report, dated 3/8/10
  4515      Only admitted pgs.   Monthly Management Report, dated 4/8/10
            12 & 13
  4519      REDACTED             Monthly Management Report, dated 8/9/10
  4522      REDACTED             Monthly Management Report, dated 11/8/10
  4528      REDACTED             Monthly Management Report, dated 5/9/11
  4532      REDACTED             Monthly Management Report, dated 9/9/11
  4533      REDACTED             Monthly Management Report, dated 10/10/11


                                                                 15
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 91 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  4534      REDACTED          Monthly Management Report, dated 11/8/11
  4552                        Decant Deposition Exhibit 273, Failure Investigation Report, Recovery Filter Migration FIR-04-12-02, Rev.
                              00
  4554                        NMT Medical, BSC Presentation, 5/22/2000
  4565                        FRE 1006 Chart - Plaintiff's Compilation Complaint Record Detail
  4595                        Kandarpa Deposition, 07/19/2018 - Exhibit 05 - Medical Monitor Meeting Minutes, August 29, 2005,
                              Beechwood Hotel, Worcester, MA, Version 1.0 (6 pages), signed 12/16/05. *only the last page is bates
                              stamped BBA-00012962
  4596                        Kandarpa Deposition, 07/19/2018 - Exhibit 06 - Everest Clinical Trial, Medical Monitor Meeting agenda and
                              power point, June 19, 2006, Revision B
  4599                        Kandarpa Deposition, 07/19/2018 - Exhibit 09 - Summary of Filter Movement, 5mm or greater, Final
                              Clinical Summary Report EVEREST
  4600                        Kandarpa Deposition, 07/19/2018 - Exhibit 10 - Device Observation Table (as of 10/23/2006)
  4601                        Kandarpa Deposition, 07/19/2018 - Exhibit 11 - Listing of Device Observations, Final Clinical Summary
                              Report EVEREST
  4602                        Kandarpa Deposition, 07/19/2018 - Exhibit 12 - Adjudication Manual of Operations, EVEREST (trial exhibit
                              5983
  4603                        Kandarpa Deposition, 07/19/2018 - Exhibit 13 - Recovery G2 Filter System - Femoral and
                              Jugular/Subclavian Delivery Kits, Tradition 510(k), October 31, 2007
  4604                        Kandarpa Deposition, 07/19/2018 - Exhibit 14 - Article entitled "Technical Success and Safety of Retrieval
                              of the G2 Filter in a Prospective, Multicenter Study", Nov. 2009
  4607                        Kandarpa Deposition, 07/19/2018 - Exhibit 17 - Memorandum dated June 21, 2006 Subject: G2 Caudal
                              Migration Failure Investigation Team Agenda, From Natalie Wong
  4617                        VanVleet Deposition, 09/26/2016 - Exhibit 496 - Bard Recovery G2 EVEREST Final Study Report


                                                              16
                           Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 92 of 101

                       In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                   Notes                                                           Description
  No.
  4785                              Fermanich Deposition, 3/17/17 - Exhibit 2: Email, from Tim Hug, 3/19/10, Re: Adversity-How are you
                                    going to respond (6 pages)
  4786                              Fermanich Deposition, 3/17/17 - Exhibit 3: Email, from Tim Hug, 4/27/10, Re: Flair-April Expected
                                    Results (3 pages)
  4794                              Fermanich Deposition, 3/17/17 - Exhibit 11: Email from Tim Hug to Hans Yentz (and others), 2/9/10,
                                    Subject: Filter Accounts-Eclipse Transition (2 pages)
  4795                              Fermanich Deposition, 3/17/17 - Exhibit 12: G2 Filter product brochure (4 pages)
  4797                              Fermanich Deposition, 3/17/17 - Exhibit 14: Email from Tim Hug to Nine Aghakhan (and others), 3/24/10,
                                    Subject: FW: G2 X not available for order (2 pages)
  4798                              Fermanich Deposition, 3/17/17 - Exhibit 15: Email from Bret Baird to TPW-PV Sales-DG, 4/28/10, Subject:
                                    When was the last time… (2 pages)
  4800                              Fermanich Deposition, 3/17/17 - Exhibit 17: Email from David Ciavarella to Brian Berry (and others),
                                    12/27/05, Subject: FW: G2 Caudal Migrations (2 pages)
  4804      Only admitted 1st       Fermanich Deposition, 3/17/17 - Exhibit 21: Email from Mary Christine Starr to Matt Fermanich, 2/17/11,
            email, redacted other   Subject: RE: Technician Registration (4 pages)
            emails
  4806      Only admitted pg. 2     Fermanich Deposition, 3/17/17 - Exhibit 23: Email from Cynthia L. Haas to Matt Fermanich, 4/21/11,
                                    Subject: RE: Expired product (7 pages)
  4809                              Fermanich Deposition, 3/17/17 - Exhibit 26: Email from Tim Hug to Matt Fermanich, 12/13/00, Subject: G2
                                    Filter Discontinued (2 pages)
  4812                              Fermanich Deposition, 3/17/17 - Exhibit 29: BPV Memo from Filter Marketing to Bill Little, 4/27/10,
                                    Subject: Filter naming (2 pages)
  4820                              Fermanich Deposition, 3/17/17 - Exhibit 37: Health Hazard Evaluation memo from David Ciavarella to Gin
                                    Schulz, 2/15/06, Re: G2 Inferior Vena Cava Filter - Migration (3 pages)



                                                                    17
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 93 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                         Description
  No.
  4842                        Hug Deposition, 8/23/17 - Exhibit 1117: Email to Nine Aghakhan from Tim Hug, 3/8/11, Subject: FW:
                              GW Fem Filter Backorder (2 pages)
  4893                        GX2 Risk Analysis
  4894                        Eclipse Risk Analysis
  4895                        Meridian Risk Analysis
  4896                        Caudal Migration Testing Meridian and Optease
  4897                        G2 Express Product Performance Specification, PPS-8058
  4938                        BPV Consulting Request Form
  5001                        Dec. 2004 Dear Doctor Letter
  5003                        Feb. 8, 2005 Conference FDA and BPV re Recovery Retrievable (K031328)
  5017                        Aug. 5, 1999 R&D Technical Report RNF Migration Study, Design Verification (RD-RPT-100)
  5022                        RD-LNB-087 Laboratory Notebook
  5037                        ETR-05-02-02 (Effects of Changes to the Recovery Filter & The Femoral Delivery System on Filter Stresses
                              Based on FEA Analysis)
  5126                        Guidance for Industry and FDA Reviewers/Staff - Guidance for Cardiovascular Intravascular Filter 510(k)
                              Submissions
  5126                        Guidance for Industry and FDA Reviewers/Staff - Guidance for Cardiovascular Intravascular Filter 510(k)
                              Submissions
  5164                        July 8, 2003 Fax IMPRA to FDA re Recovery Retrievable (K031328)
  5169      REDACTED          Apr. 25, 2003 Recovery Retrievable Abbreviated 510(k) (K031328)
  5177                        Nov. 27, 2002 FDA Clearance Letter re Recovery Permanent (K022236) (Substantial Equivalence)
  5178                        Oct. 25, 2002 Letter IMPRA to FDA re Recovery (K022236)
  5179                        Oct. 4, 2002 Letter FDA to IMPRA re Recovery (K022236)

                                                              18
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 94 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  5182                        Aug. 30, 2002 Letter IMPRA to FDA re Recovery (K022236)
  5187                        Aug. 5, 2002 Letter FDA to IMPRA re Recovery (K022236)
  5189                        July 10, 2002 IMPRA Recovery Permanent Special 510(k) (K022236)
  5193                        Feb. 28, 2005 Letter BPV to FDA re FDA AI re Recovery Retrievable (K031328)
  5195                        Nov. 30, 2004 Letter FDA to BPV re Recovery IFU and DDL, dear doctor letter
  5196                        Oct. 5, 2004 Letter BPV to FDA re Recovery IFU and DDL
  5197                        July 25, 2003 FDA Clearance Letter re Recovery Retrievable (K031328) (Substantial Equivalence)
  5232                        RD-RPT-116 (RNF Migration Study) (Test report for RD-SOP-035.02) RD-RPT-116
  5233                        RD-SOP-054.00 (Recovery Filter Endura TEC Fatigue Testing SOP NMT)
  5234                        RD-RPT-099 (Recovery Filter Endura TEC Fatigue Testing Report NMT)
  5238                        Slides from Bariatric Surgeons Panel Meeting on Feb. 12, 2005
  5239                        Jan. 21, 2005 Conference FDA and BPV re DDL and Recovery Retrievable (K031328)
  5247                        May 11, 2005 BPV began distributing DCL
  5252                        ETR-04-03-02 (RNF v. Competitive Product -- migration resistance)
  5268                        NMT's 510(k) (K963016) for modifications to the SNF(submitted by Hogan & Hartson)
  5272                        Nov. 23, 2009 BPV's Eclipse Filter System Special 510(k) (K093659)
  5273                        Jan. 14, 2010 FDA Clearance Letter Eclipse Filter (K093659) (Substantial Equivalence)
  5283                        G2 IFU (Femoral) PK5250500 Rev. 0 01/08
  5290                        TD-00456 (EVEREST Study Final Report)
  5296                        G2 Filter Product Performance Specification, v.2
  5301                        ETR-05-01-06 Animal Model Evaluation of Recovery Filter G1A Femoral System Report



                                                              19
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 95 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  5302                        TPR 05-01-13 G1A Recovery Filter Femoral System Design Verification and Validation Protocol
  5303                        ETR-05-02-05 (G2® DV&V summary testing)
  5304                        ETR 05-02-11 G1A Recovery Filter Femoral System Chronic Animal Study Report
  5315                        Phase 2 Design Review G1A Recovery Filter Femoral Delivery System, BPV-17-01-00121226 -255
  5316                        Phase 3 Design Review (Design Review 3 & 4) G1A Recovery Filter Femoral Delivery System, BPV-17-01-
                              00121256 -286
  5322                        Nov. 2, 2005 FDA Grants Full Approval of G2 Everest Study (G051304)
  5323                        Aug. 8, 2005 FDA Grants BPV Conditional Approval for G2 Everest Study (G050134)
  5324                        July 8, 2005 BPV's original IDE submission re G2 Everest Study (G050134)
  5325      REDACTED          Oct. 3, 2005 Letter BPV to FDA re G2 Everest Study (G051034) and Conditional Approval
  5329      REDACTED          June 21, 2006 Letter BPV to FDA re G2 Everest Study (G051304) IDE Supplement
  5333                        Feb. 2, 2007 Letter BPV to FDA re G2 Everest Study (G051304) Annual Progress Report
  5334                        Sept. 21, 2007 Letter FDA to BPV Questions re G2 Everest Study (G051304)
  5335                        Aug. 23, 2007 Letter BPV to FDA re G2 Everest Study (G051304) Annual Progress Report
  5336                        Oct. 25, 2007 Letter BPV to FDA re Responses to FDA re G2 Everest Study (G051304), BPV-17-01-
                              00123498 -562
  5339                        Jan. 15, 2008 FDA Clearance Letter G2 Filter Retrievable (K073090) (Substantial Equivalence)
  5340                        Oct. 31, 2007 BPV's G2 Filter Retrievable Traditional 510(k) (K073090)
  5343                        Aug. 29, 2005 FDA Clearance Letter re G2 Permanent (K050558) (Substantial Equivalence)
  5344                        July 28, 2005 Letter FDA to BPV re AI re Modified Recovery (K050558)
  5348                        Mar. 30, 2005 Letter FDA to BPV re Modified Recovery (K050558)
  5349                        Mar. 2, 2005 BPV's Modified Recovery Filter Special 510(k) (K050558)


                                                              20
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 96 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                        Description
  No.
  5350      REDACTED          June 3, 2005 Letter BPV to FDA re Modified Recovery conversion Traditional 510(k) (K050558)
  5352                        Aug. 10, 2005 Letter BPV to FDA Responses to AI re G2 (K050558)
  5353                        Nov. 25, 2005 FDA Clearance Letter G2 Filter - Jugular (K052578) (Substantial Equivalence)
  5354                        Sept. 19, 2005 BPV's G2 Filter - Jugular Subclavian Delivery Kit Special 510(k) (K052578)
  5361                        Sept. 25, 2006 BPV's G2 Filter - Femoral Delivery Kit Special 510(k) (K062887)
  5362                        Oct. 26, 2006 FDA Clearance Letter G2 Filter - Femoral Delivery Kit (K062887)
  5368                        July 30, 2008 FDA Clearance Letter G2 Express Filter (K080668) (Substantial Equivalence)
  5373                        Mar. 7, 2008 BPV's G2 Express Filter Special 510(k) (K080668)
  5376                        Oct. 31, 2008 FDA Clearance Letter G2X Filter (K082305) Substantial Equivalence
  5379                        Aug. 12, 2008 BPV's G2X Filter Special 510(k) (K082305)
  5384                        G2 Express Feasibility Acute Animal Study Report TR-07-05-18
  5385                        G2 Express Filter Arm Fatigue Comparison TR-07-07-04
  5483                        sopq1417500 Rev 1 -- Statistical Complaint Trending Procedure PMA Related, BPV-17-01-00144123 - 126
  5486                        Dec. 17, 2009 Letter from BPV to FDA re Eclipse Filter System Response to FDA Questions (K093659)
  5488                        June 21, 2010 Letter from BPV to FDA re Eclipse Filter System Response to FDA Questions (K101431)
  5523                        ETR-04-03-05 (RNF Characterization testing comparing GFO v. NMT manufactured filters) (followed TPR-
                              04-02-02) ETR-04-03-05, Rev. 0 (GFO and NMT Manufactured Recovery; Filters Migration Resistance
                              Comparison, Phase 1)
  5526                        TPR-04-02-02 (Protocol for RNF Migration Testing v. Competitive) Test Protocol Number TPR-04-02-02
                              (Rev. 0) -- Characterization of the Recovery Filter (RF) - Migration Resistance
  5534                        Picture of Clot from Feb. 2004 RNF Migration
  5536                        Meeting Summary from Filter Expert Panel June 1, 2006


                                                              21
                           Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 97 of 101

                      In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                   Notes                                                          Description
  No.
  5537                           June 2006 Expert Panel Meeting Slides
  5539      Only admitted pgs.   G2 Caudal Migration Failure Investigation Report Aug. 4, 2005 G2 Filter Caudal Migration Failure
            12 -32               Investigation Report (FIR-06-01-01) G2 Caudal Migration Failure Investigation Report
  5560                           Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 Rev 11, BPV-17-01-
                                 00166749 - 776.
  5561                           Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 Rev 12, BPV-17-01-
                                 00166777 -806
  5563                           Standard Operating Procedures / Division Operating Procedures -- CQA-STD-R002 REv 14
  5565                           Standard Operating Procedures / Division Operating Procedures -- RA-STD-002 Rev 10
  5586                           May 20, 2010 BPV's Eclipse Filter Special 510(k) (K101431)
  5587                           June 18, 2010 Letter FDA to BPV re FDA AI Demand re Eclipse (K101431)
  5588                           Dec. 15, 2009 Letter FDA to BPV re FDA Al Demand re Eclipse (K093659)
  5589                           June 22, 2010 - FDA Clearance Letter for Eclipse Filter (K101431) (Substantial Equivalence)
  5593                           Aug. 14, 2009 Conference FDA and BPV re future Eclipse Filter 510(k)
  5602      REDACTED             FDA CONTACT REPORT January 7 2010 FINAL
  5612      REDACTED             Nov. 17, 2009 (Filters and future submissions)
  5691      Only admitted pgs.   BPV FDA 483 Update Response March 26, 2015, BPV-17-01-00200156 - 338
            12-32
  5706      Only admitted pgs.   September 3 2015 Update Response to Warning Letter issued July 13 2015.pdf
            48-61
  5851                           TD-04698 Retrospective IVC Filter Review.pdf
  5872                           FDA Warning Close Out Letter
  5874                           Bard filter rate information December 2016

                                                                 22
                        Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 98 of 101

                   In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                Notes                                                       Description
  No.
  5877                        1996 Memo from Veronica Price
  5879                        April 11, 2006 Letter to FDA re Caudal Migration
  5880                        March 23, 2006 Letter to FDA re G2 Caudal Migration
  5881                        May 11, 2006 Letter to FDA re Caudal Migration
  5905                        Jan. 22, 2005 Email to FDA
  5923      REDACTED          September 2010 Letter to Clinicians re FDA PHN
  5929                        TR-07-12-01 (Test Report re G2 Express DV& V Flat Plate Fatigue and Corrosion)
  5931                        G2X (Jugular) 2009.10 – PK5100070 rev. 5 IFU
  5942                        January 7, 2010 FDA PowerPoint Presentation
  5946                        QMBR—July 2006
  5949                        ETR-06-05-02 (Test report re G2® Clot Trapping Efficiency)
  5967                        G2 Risk Benefit Analysis (RBA-0003, Rev. 0)
  5970                        HHE re G2 Caudal Migration February 15, 2006
  5991                        FM1287100 Rev. 5 (MDR Reportability Guidelines)
  5994                        TD-04316 Nov. 4, 2015 FDA and Bard Teleconference
  5995                        TD-04326 Oct. 26, 2015 FDA and Bard Teleconference
  6013                        Dec. 27, 2010 Letter from BPV to FDA re Meridian
  6046                        August 28, 2006 EVEREST Medical Monitor Adjudication Meeting Minutes
  6061                        Aug. 22, 2005 Internal FDA memo reviewing BPV's Responses to FDA Al re G2 (K050558)
  6064                        July 26, 2005 Internal FDA memo re BPV Responses to FDA AI re Modified Recovery (K050558)
  6075                        Nov. 10, 2004 FDA Internal Memo re Dear Doctor Letter


                                                              23
                            Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 99 of 101

                        In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                    Notes                                                            Description
  No.
  6082                                FDA_PRODUCTION_00001288 -- July 2, 2003 Email chain FDA and BPV re Recovery Retrievable
                                      (K031328)
  6089                                Product Development Cycle PPT
  6842      “Admitted for the         ACR-SIR-SPR Practice Parameter for the Performance of Inferior Vena Cava (IVC) Filter Placement for the
            limited purpose to        Prevention of Pulmonary Embolism. Revised 2016.
            establish knowledge
            to the medical
            community, not for
            the truth of the matter
            asserted.”
  6892                                Binkert CA, Drooz AT, Caridi JG, Sands MJ, Bjarnason H, Lynch FC, Rilling WS, Zambuto DA,
                                      Stavropoulos SW, Venbrux AC, Kaufman JA. Technical success and safety of retrieval of the G2 filter in a
                                      prospective, multicenter study. J Vasc Interv Radiol. 2009 Nov;20(11):1449-53. doi:
                                      10.1016/j.jvir.2009.08.007.
  6991                                FDA Safety - Inferior Vena Cava (IVC) Filters: Initial Communication: Risk of Adverse Events with Long
                                      Term Use, 08/09/2010.
  6992                                FDA Safety Communications, Removing Retrievable Inferior Vena Cava Filters. 05/06/2014.
                                      http://wayback.archive-
                                      it.org/7993/20170722215731/https://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm396377.htm
  6993                                FDA Safety Communications, Removing Retrievable Inferior Vena Cava Filters: Initial Communication.
                                      08/09/2010.
                                      http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/ucm221676.htm
  7312      “Admitted for the         SIR Guidelines for IVC Filters
            limited purpose to
            establish knowledge
            to the medical
            community, not for


                                                                       24
                            Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 100 of 101

                        In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                           SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
     Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                    Notes                                                              Description
  No.
            the truth of the matter
            asserted.”
  7411                                2008 Surgeon General's Call to Action re PE and DVT
  7753                                2014 Draft FDA Guidance re Benefit-Risk Factors When Determining Substantial Equivalence in Premarket
                                      Notifications 510k with Different Technological Characteristics
  7758                                2014 FDA Guidance re 510k Evaluating Substantial Equivalence in Premarket Notifications
  7771                                Braun Vena Tech LP Femoral – October 2010
  7787                                Cordis Optease Femoral Jugular Antecubital - 2013
  7795                                Screenshot from FDA, MAUDE - Manufacturer and User Facility Device Experience, available online at
                                      https://www.accessdata.fda.gov/ scripts/cdrh/cfdocs/cfmaude/search.cfm
  7960                                IVC Filters Clinical Overview
  7961                                Corporate Quality Assurance Manual, Standard for Product Complaint Handling
  7962                                Corporate Quality Assurance Manual, Standard for Medical Device Reporting
  7900                                Demonstrative depiction of sales of bard’s retrievable IVC filters
  8325                                Eclipse IFU 02.2010 PK5100600 Rev. 1
  8358                                TR-09-10-15 -- Eclipse Flat Plate Fatigue and Corrosion Examination of the Vail (Eclipse) Filter
  8359                                TR-09-10-16 DV&V Eclipse Filter Arm Fatigue Comparison Study (Project #8113)
  8362                                Eclipse Filter Patient Questions & Answers
  8368                                TP-09-10-15 Rev. 0 - Eclipse DV&V Flat Plate Fatigue and Corrosion Test Protocol
  8482                                Bard IVC Filter G3 Design/Development Timeline
  8546                                Draft Test Report re Rotary Beam Fatigue of Nitinol Wire
  8572                                G3 Meeting Minutes Nov 27, 2007


                                                                       25
                         Case 0:21-cv-00040-ABJ Document 3 Filed 02/09/21 Page 101 of 101

                    In re Bard IVC Filters Products Liability Litigation, No. MDL 15-02641-PHX-DGC

                            SUGGESTION OF REMAND AND TRANSFER ORDER (FIFTH)
      Exhibit 2 – Admitted Exhibit List from Bellwether Trials and Documents No Longer Subject to Protective Order

Trial Ex.
                 Notes                                                         Description
  No.
  8574                          TR 09-10-10, Test Report Cyclic Fatigue Testing of Electropolished Vail Filter Wire
  8575                          TP 09-10-10, Test Protocol Cyclic Fatigue Testing of Electropolished Vail Filter Wire
  8583                          G3 Project Status Report April 19, 2006
  8837                          Defendants' Exhibit 10 to Joint Report on Determining Filter Type
  9080                          10/7/07 Email from Dr. Lehman


                                 Document deemed no longer subject to the Protective Order


Trial Ex.
                 Notes                                                         Description
  No.
908                             Ciavarella Deposition, 03/01/2011 - Exhibit 12 - 5/11/2005 "Dear Colleague" letter from BPV re. the
                                Recovery filter system




                                                                26
